Appellate Case: 19-2126                   Document: 010110759758      Date Filed: 10/27/2022   Page: 1
                                                                                         FILED
                                                                             United States Court of Appeals
                                                            PUBLISH                  Tenth Circuit

                              UNITED STATES COURT OF APPEALS October 27, 2022
                                                                                 Christopher M. Wolpert
                                        FOR THE TENTH CIRCUIT                        Clerk of Court
                                      _________________________________

  UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

  v.                                                                      No. 19-2126

  CARLOS HERRERA, a/k/a Lazy,

             Defendant - Appellant.

  -----------------------------------------------------------------

  UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

  v.                                                                      No. 19-2141

  DANIEL SANCHEZ, a/k/a Dan,

             Defendant - Appellant.

  -----------------------------------------------------------------

  UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

  v.                                                                      No. 19-2195

  ANTHONY RAY BACA, a/k/a Pup,

             Defendant - Appellant.

                                      _________________________________
Appellate Case: 19-2126     Document: 010110759758           Date Filed: 10/27/2022      Page: 2



        APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW MEXICO
          (D.C. Nos. 2:15-CR-04268-JB-25, 2:15-CR-04268-JB-18,
                          2:15-CR-04268-JB-21)
                     _________________________________

 Ryan J. Villa, The Law Office of Ryan J. Villa, Albuquerque, New Mexico,
 for Defendant-Appellant Carlos Herrera; Josh Lee, Assistant Federal Public
 Defender, Office of the Federal Public Defender, Districts of Colorado and
 New Mexico (Virginia L. Grady, Federal Public Defender, with him on the
 briefs), Denver, Colorado, for Defendant-Appellant Daniel Sanchez; and
 Theresa M. Duncan, Duncan Earnest LLC, Santa Fe, New Mexico, for
 Defendant-Appellant Anthony Ray Baca.

 Richard Williams, Assistant United States Attorney (Fred J. Federici,
 Acting United States Attorney, with him on the briefs), Las Cruces, New
 Mexico, for Plaintiff-Appellee.
                      _________________________________

 Before BACHARACH, BRISCOE, and McHUGH, Circuit Judges.
                _________________________________

 BACHARACH, Circuit Judge.
                _________________________________

                               TABLE OF CONTENTS

 1.    Mr. Herrera, Mr. Sanchez, and Mr. Baca were convicted of
       violating VICAR. ..................................................................... 8

       A.     The district court severed the case into multiple trials. ....... 9

       B.     The government continued to furnish discovery during
              and even after the trial. .................................................... 9

       C.     The government furnished much of the discovery through
              tablets, which the cooperating witnesses allegedly viewed
              to coordinate their testimony. ........................................... 9

       D.     The government attributed the Molina murder to orders
              issued by Mr. Baca, Mr. Sanchez, and Mr. Herrera. ............ 10


                                               2
Appellate Case: 19-2126     Document: 010110759758           Date Filed: 10/27/2022        Page: 3



              (1)    Mr. Baca allegedly ordered the “hit” on Javier
                     Molina. .................................................................. 10

              (2)    Mr. Baca also allegedly planned the murder of two
                     corrections officials. ............................................... 10

              (3)    Mr. Herrera allegedly gave the Molina paperwork to
                     Mr. Rodriguez and Mr. Sanchez. .............................. 11

 2.    All defendants: The government did not suppress materially
       favorable evidence. .................................................................. 12

       A.     The government must disclose evidence that’s favorable,
              that’s in its possession, and that’s material. ....................... 12

       B.     We use different standards for reviewing the district
              court’s legal conclusions and factual findings. ................... 14

       C.     The government delayed many of its disclosures. ............... 14

       D.     The recording of Mr. Rodriguez’s phone call with his
              mother was not material. .................................................. 15

              (1)    The Rodriguez recording didn’t bear materially on
                     Mr. Baca’s guilt ...................................................... 16

              (2)    Nor was the recorded phone call material as to Mr.
                     Herrera or Mr. Sanchez. .......................................... 23

       E.     The government did not commit a due process violation
              by delaying disclosure of Mr. Urquizo’s recorded phone
              calls about the discovery tablets. ...................................... 23

              (1)    We review for plain error because the Defendants
                     failed to preserve their challenges to the Urquizo
                     recordings. ............................................................. 24

              (2)    Mr. Baca does not satisfy the plain-error standard
                     because the government had not obviously
                     suppressed the Urquizo recordings. .......................... 26




                                               3
Appellate Case: 19-2126     Document: 010110759758              Date Filed: 10/27/2022        Page: 4



       F.     The government did not deny due process to the
              Defendants by delaying disclosure of the FBI’s typed
              notes. ............................................................................. 30

       G.     The government did not violate due process by delaying
              disclosure of an FBI questionnaire about SNM. ................. 33

       H.     Considered cumulatively, the late-disclosed evidence was
              not material. ................................................................... 36

 3.    Defendants Sanchez and Baca: The district court didn’t err in
       allowing introduction of the evidence of prior bad acts. .............. 37

       A.     Mr. Sanchez and Mr. Baca forfeited their Rule 403
              arguments involving the probative value of enterprise
              evidence. ........................................................................ 38

              (1)    Mr. Sanchez and Mr. Baca preserved a general Rule
                     403 argument, triggering the abuse-of-discretion
                     standard. ................................................................ 38

              (2)    Mr. Sanchez and Mr. Baca forfeited two of their
                     arguments. ............................................................. 40

              (3)    Even without a waiver, the Defendants’ new
                     appellate arguments would fail under the plain-error
                     standard. ................................................................ 44

       B.     The district court did not abuse its discretion in allowing
              introduction of evidence about Mr. Sanchez’s 2005
              assaults. ......................................................................... 48

       C.     Any possible error would have been harmless when the
              district court allowed the introduction of evidence of Mr.
              Baca’s commission of murder in 1989. .............................. 51

 4.    Defendants Sanchez and Herrera: The district court did not err
       in declining to sever Counts 6–7. .............................................. 55

       A.     The district court did not violate Rules 403 and 404(b) in
              allowing the introduction of evidence as to the conspiracy
              to kill the corrections officials. ........................................ 56


                                                 4
Appellate Case: 19-2126     Document: 010110759758            Date Filed: 10/27/2022        Page: 5



              (1)    Mr. Sanchez and Mr. Herrera generally preserved
                     their arguments on probative value. .......................... 57

              (2)    The district court did not abuse its discretion in
                     applying Rule 404(b). ............................................. 59

              (3)    The district court did not abuse its discretion in
                     applying Rule 403. .................................................. 60

       B.     Rule 14 did not require severance. .................................... 64

 5.    Defendants Sanchez and Baca: The district court did not abuse
       its discretion in declining to sever the Defendants’ trials. ........... 71

       A.     The codefendants’ out-of-court statements didn’t require
              severance. ....................................................................... 72

              (1)    Mr. Sanchez and Mr. Baca waived the issue
                     involving severance of Defendants based on the
                     out-of-court statements. .......................................... 73

              (2)    Mr. Sanchez and Mr. Baca failed to timely file
                     pretrial motions to sever the case as to the
                     defendants. ............................................................. 74

              (3)    The district court did not raise the issue. .................. 79

              (4)    Without good cause, Mr. Sanchez and Mr. Baca
                     waived their arguments under Rule 14 for severance
                     of Defendants based on the recorded statements. ....... 81

              (5)    Even without a waiver, the district court would not
                     have erred when declining to sever the case as to
                     the defendants. ....................................................... 82

                     (a)     The district court did not err in declining to
                             sever the Defendants based on the
                             government’s recordings. ................................ 83

                             (i)     Mr. Sanchez and Mr. Baca had not
                                     shown actual prejudice. .......................... 83



                                                5
Appellate Case: 19-2126     Document: 010110759758           Date Filed: 10/27/2022       Page: 6



                             (ii)   Even if actual prejudice had otherwise
                                    existed, the district court enjoyed
                                    discretion to alleviate the prejudice
                                    through limiting instructions. .................. 88

       B.     Severance wasn’t required based on live testimony
              recounting out-of-court statements that had directly
              implicated Mr. Sanchez. .................................................. 91

 6.    All defendants: The district court did not abuse its discretion in
       denying the motions for a continuance. ...................................... 92

       A.     We apply the abuse-of-discretion standard. ....................... 92

       B.     The district court did not err in denying Mr. Herrera’s
              first request for a continuance. ......................................... 93

       C.     The district court did not err in denying the Defendants’
              second motion for a continuance. ..................................... 98

 7.    All defendants: The Defendants waived their challenge to the
       constitutionality of VICAR’s position clause. ............................ 106

       A.     Because the constitutional argument is not jurisdictional,
              the Defendants needed to make this argument in a pretrial
              motion to dismiss. ........................................................... 107

       B.     The Defendants failed to raise the constitutional challenge
              in a timely pretrial motion. .............................................. 113

 8.    Defendant Herrera: The district court didn’t prevent a full and
       fair defense by prohibiting Mr. Herrera from impeaching his own
       out-of-court statements. ........................................................... 117

       A.     Mr. Herrera preserved this challenge, so we apply the
              abuse-of-discretion standard. ........................................... 117

              (1)    Preservation didn’t require Mr. Herrera to make an
                     offer of proof. ........................................................ 117

              (2)    The ruling was definitive. ........................................ 118



                                              6
Appellate Case: 19-2126      Document: 010110759758            Date Filed: 10/27/2022        Page: 7



       B.     The district court did not abuse its discretion in excluding
              Mr. Herrera’s out-of-court statements. .............................. 119

 9.    All defendants: No cumulative error occurred. ........................... 123

 10.   Conclusion. ............................................................................. 125

                          _________________________________


       This case arises from the murder of a state inmate and conspiracy to

 murder two corrections officials. The government attributed the crimes to a

 prison gang, Sindicato de Nuevo Mexico (“SNM”), and charged many of its

 members under the Violent Crimes in Aid of Racketeering Act (“VICAR”).

 See 18 U.S.C. § 1959.

       This appeal involves the charges against three SNM members

 (Anthony Ray Baca, Daniel Sanchez, and Carlos Herrera). After a six-week

 jury trial, they were convicted of (1) conspiring to murder a fellow SNM

 member (Javier Molina) (Count 6) and (2) aiding and abetting that murder

 (Count 7). Mr. Baca was also convicted of conspiring to murder two

 corrections officials (Counts 9–10).

       Mr. Baca, Mr. Herrera, and Mr. Sanchez appeal based on eight

 arguments:

       1.     The government suppressed materially favorable evidence in
              violation of Brady v. Maryland, 373 U.S. 83 (1963).

       2.     The district court erred in admitting evidence of prior bad acts
              by Mr. Baca and Mr. Sanchez.



                                                7
Appellate Case: 19-2126   Document: 010110759758     Date Filed: 10/27/2022    Page: 8



         3.    The district court erred in failing to sever the counts against
               Mr. Herrera and Mr. Sanchez.

         4.    The district court erred in failing to sever the trials as to Mr.
               Baca and Mr. Sanchez.

         5.    The district court erred in denying two requests for
               continuances.

         6.    VICAR’s “position clause” exceeds Congress’s power under the
               U.S. Constitution.

         7.    The district court erred in excluding Mr. Herrera’s exculpatory
               statements.

         8.    Cumulative errors require a new trial. 1

 We reject these arguments and affirm.

 1.      Mr. Herrera, Mr. Sanchez, and Mr. Baca were convicted of
         violating VICAR.

         The SNM has operated in the New Mexico state prison system for

 decades. Mr. Baca had headed the SNM, and Mr. Sanchez and Mr. Herrera

 had served as mid-level leaders. The government alleged that



 1
       This chart shows which defendants have joined each of the eight
 appellate arguments:

     Issue                                       Herrera     Sanchez          Baca
     Brady Violation                               x            x              x
     Admissibility of Bad Acts Evidence                         x              x
     Severance of Counts                             x          x
     Severance of Defendants                                    x              x
     Denial of Continuance                           x          x              x
     Constitutionality of VICAR                      x          x              x
     Exculpatory Statements                          x
     Cumulative Error                                x           x             x

                                          8
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 9



             Mr. Baca, Mr. Sanchez, and Mr. Herrera had orchestrated the
              murder of a fellow SNM member, Mr. Javier Molina, and

             Mr. Baca had plotted the assassination of two corrections
              officials to retaliate for their enhancement of security measures
              after Mr. Molina’s murder.

       A.     The district court severed the case into multiple trials.

       The indictment covered not only Mr. Herrera, Mr. Sanchez, and Mr.

 Baca, but also nineteen other SNM members. The district court ultimately

 severed the case into two trials. The court assigned Mr. Herrera, Mr.

 Sanchez, and Mr. Baca to the first trial (for Counts 6–12). 2

       B.     The government continued to furnish discovery during and
              even after the trial.

       The district court declared the case complex and ordered the

 government to disclose materially favorable information. The government

 responded by producing information long before the trial and

 supplementing the production right before the trial, during the trial, and

 even after the trial had ended.

       C.     The government furnished much of the discovery through
              tablets, which the cooperating witnesses allegedly viewed to
              coordinate their testimony.

       Because the Defendants and many of the government witnesses were

 in prison, the parties agreed on distribution of discovery material through




 2
      A fourth defendant, Mr. Rudy Perez, was also assigned to this trial.
 He obtained an acquittal.
                                        9
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 10



  tablets. At trial, the Defendants argued that the cooperating witnesses had

  coordinated their testimony by sharing information from the tablets.

        D.    The government attributed the Molina murder to orders
              issued by Mr. Baca, Mr. Sanchez, and Mr. Herrera.

        At trial, the government alleged that the Defendants had occupied

  various roles in the Molina murder.

        (1)   Mr. Baca allegedly ordered the “hit” on Javier Molina.

        Mr. Baca allegedly had “paperwork” showing Mr. Molina’s

  cooperation with law enforcement. According to the government, Mr. Baca

  arranged for passage of the paperwork to other SNM members at a Las

  Cruces prison (where Mr. Molina was housed). When the paperwork

  arrived, SNM members in the Las Cruces prison were to kill Mr. Molina.

        (2)   Mr. Baca also allegedly planned the murder of two
              corrections officials.

        Mr. Baca also allegedly ordered the murder of two New Mexico

  corrections officials:

        1.    Gregg Marcantel, the former Secretary of the New Mexico
              Corrections Department, and

        2.    Dwayne Santistevan, the former acting director of the Security
              Threat Intelligence Unit at the New Mexico Corrections
              Department.

  Mr. Baca allegedly ordered these murders as retaliation for the state’s

  stiffening of security measures following the Molina murder. The two

  officials weren’t harmed.


                                         10
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 11



        (3)   Mr. Herrera allegedly gave the Molina paperwork to Mr.
              Rodriguez and Mr. Sanchez.

        Mr. Herrera was an SNM member housed in a pod next to Mr.

  Molina’s. According to the government, Mr. Herrera passed the paperwork

  from Lupe Urquizo, who forwarded it to Mario Rodriguez and Mr.

  Sanchez.




        When Mr. Sanchez obtained the paperwork, he allegedly organized

  the killing by obtaining a walker from Rudy Perez, ordering Mr. Rodriguez

  to make shanks out of the walker, telling Mr. Rodriguez and Timothy

  Martinez to restrain Mr. Molina, and ordering Jerry Armenta and Jerry

  Montoya to stab Mr. Molina. 3

        Responding to these allegations, Mr. Sanchez presented two

  alternative theories based on his codefendants’ pretrial statements:


  3
         Mario Rodriguez, Jerry Armenta, Timothy Martinez, and Jerry
  Montoya were also charged with Mr. Molina’s murder. But they admitted
  their involvement, cooperated with law enforcement, and testified for the
  government.
                                        11
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 12



        1.    Mr. Sanchez had not reviewed the paperwork, and Mr. Armenta
              stabbed Molina in the heat of the moment.

        2.    The ringleader for the murder was Mr. Rodriguez, not Mr.
              Sanchez.

  With these theories, Mr. Sanchez attacked the credibility of government

  witnesses and noted a lack of physical evidence.

  2.    All defendants: The government did not suppress materially
        favorable evidence.

        The Defendants argue that the district court should have ordered a

  new trial because the government waited too long to disclose favorable

  evidence.

        A.    The government must disclose evidence that’s favorable,
              that’s in its possession, and that’s material.

        Due process requires a new trial if the government suppresses

  evidence that is material to guilt or punishment. Brady v. Maryland, 373

  U.S. 83, 87 (1963). To establish a deprivation of due process, a defendant

  must prove that

             the evidence was favorable,

             the government suppressed the evidence, and

             the suppression resulted in prejudice.

  United States v. Durham, 902 F.3d 1180, 1221 (10th Cir. 2018). The third

  element (prejudice) is satisfied only if the suppressed evidence was

  material. Id.



                                        12
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 13



        A defendant can establish materiality by showing that timely

  disclosure would have created a reasonable probability of a different

  result. United States v. Reese, 745 F.3d 1075, 1083 (10th Cir. 2014). A

  probability is “reasonable” if it “undermine[s] confidence in the outcome.”

  United States v. Bagley, 473 U.S. 667, 682 (1985); see also Wearry v.

  Cain, 577 U.S. 385, 392 (2016) (per curiam) (“Evidence qualifies as

  material when there is ‘any reasonable likelihood’ it could have ‘affected

  the judgment of the jury.’” (quoting Giglio v. United States, 405 U.S. 150,

  154 (1972))). But evidence isn’t material just because it might be

  exculpatory. United States v. Fleming, 19 F.3d 1325, 1331 (10th Cir.

  1994). The pertinent question is whether the suppression of evidence

  prevented “a fair trial,” which the Supreme Court has defined as “a trial

  resulting in a verdict worthy of confidence.” Kyles v. Whitley, 514 U.S.

  419, 434 (1995).

        Evidence may be material even when it affects only the credibility of

  a witness. Giglio v. United States, 405 U.S. 150, 154–55 (1972); see

  Browning v. Trammell, 717 F.3d 1092, 1106 (10th Cir. 2013) (concluding

  that suppressed mental-health records were material because they could

  have been used to attack a key witness’s credibility). When the evidence

  involves credibility, however, the witness must be “absolutely critical to

  the government’s case.” United States v. Cooper, 654 F.3d 1104, 1123

  (10th Cir. 2011). Even then, the evidence might not be material. United

                                        13
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 14



  States v. Trujillo, 136 F.3d 1388, 1393 (10th Cir. 1998). For example,

  evidence isn’t material when it is “cumulative” of other impeachment

  evidence or bears only an insignificant effect on the impeachment

  evidence. Douglas v. Workman, 560 F.3d 1156, 1174 (10th Cir. 2009); see

  Trujillo, 136 F.3d at 1394 (“[A]n incremental amount of impeachment

  evidence on an already compromised witness does not amount to material

  evidence.”).

        B.      We use different standards for reviewing the district court’s
                legal conclusions and factual findings.

        When a due process claim is preserved, we conduct de novo review

  of legal conclusions and apply the clear-error standard to factual findings.

  United States v. Garcia, 793 F.3d 1194, 1205 (10th Cir. 2015). We also

  apply this standard when considering whether the defendant is entitled to a

  new trial based on a denial of due process. See United States v. Reese, 745

  F.3d 1075, 1083 (10th Cir. 2014) (“In a long line of cases, we have held

  that in the new-trial context we review de novo a district court’s ruling on

  a Brady claim, with any factual findings reviewed for clear error.”). But

  when the defendant fails to preserve a claim of due process, we review

  only for plain error. United States v. Simpson, 845 F.3d 1039, 1057 (10th

  Cir. 2017).

        C.      The government delayed many of its disclosures.

        The government made six late disclosures:


                                        14
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 15



        1.    About two months before trial, the government disclosed over
              60,000 audio recordings, totaling more than 15,000 hours.

        2.    About a month before trial, the government disclosed about
              10,000 pages of new discovery and 6 more phone recordings.

        3.    Roughly 2 weeks before trial, the government disclosed more
              than 6,000 pages of discovery.

        4.    During voir dire, the government disclosed about 3,500 more
              pages.

        5.    After presenting its case-in-chief, the government disclosed
              almost 1,000 pages of Mr. Rodriguez’s personal documents and
              almost 500 pages of FBI field notes from interviews of
              government witnesses.

        6.    About 3 months after the trial, the government disclosed over
              50 audio recordings of calls from Mr. Rodriguez.

  For four of these items, the Defendants characterize the late disclosures as

  a denial of due process:

        1.    A recording of Mr. Rodriguez’s phone call to his mother

        2.    Recordings of Mr. Urquizo’s phone calls about what he saw on
              the discovery tablets

        3.    The FBI’s typed notes of an interview with Mr. Urquizo

        4.    An FBI questionnaire about SNM

        D.    The recording of Mr. Rodriguez’s phone call with his
              mother was not material.

        The Defendants allege that the government waited too long to

  disclose the recording of a phone call between Mr. Rodriguez and his

  mother. In the phone call, Mr. Rodriguez told his mother: “The only one

  they want to use me against is Dan [Mr. Sanchez]. And they won’t use me

                                        15
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022     Page: 16



  against Pup [Mr. Baca] because I don’t have nothing on him.” R. vol. 1, at

  1921. The government didn’t disclose evidence of the phone call until over

  three months after the trial. 4 The district court concluded that the late

  disclosure hadn’t violated the Defendants’ rights to due process. Id. at

  2880–81. For this conclusion, we conduct de novo review. See p. 14,

  above.

        The Defendants argue that the recording of the phone call was

  suppressed, favorable, and material. We assume that the recording was

  suppressed and favorable. But even if the recording had been suppressed

  and favorable, it wouldn’t have been material.

        (1)   The Rodriguez recording didn’t bear materially on Mr.
              Baca’s guilt.

        Mr. Baca argues that Mr. Rodriguez’s recorded statements were

  material because they

             contradicted Mr. Rodriguez’s trial testimony against Mr. Baca
              and

             would have constituted stronger impeachment evidence than the
              other evidence that Mr. Baca had used to impeach Mr.
              Rodriguez.

  Neither argument is persuasive.




  4
        The phone call took place in November 2017, and the government
  produced the recording about seven months later. By then, the trial had
  already finished.
                                        16
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 17



        We may assume for the sake of argument that Mr. Rodriguez’s trial

  testimony contradicted what he had said to his mother. Even with this

  assumption, the statement would have lacked materiality because Mr. Baca

  had impeached Mr. Rodriguez with similar inconsistent statements to the

  FBI. Like the statements to Mr. Rodriguez’s mother, his statements to the

  FBI had downplayed Mr. Baca’s role in the Molina murder.

        When the district court ruled on the issue, it was considering Mr.

  Baca’s motion for a new trial. In that motion, Mr. Baca emphasized the

  similarity between what Mr. Rodriguez had told the FBI and his mother.

  Within roughly three weeks, Mr. Rodriguez had talked to both the FBI and

  his mother. To the FBI, Mr. Rodriguez had said that

             Mr. Baca liked Mr. Molina,

             Mr. Rodriguez didn’t know if Mr. Baca wanted Mr. Molina
              murdered, and

             Mr. Rodriguez thought that Mr. Baca would have stopped the
              murder if he’d been at the Las Cruces prison.

  Three weeks later, Mr. Rodriguez told his mother that he had no

  incriminating information against Mr. Baca.

        On appeal, Mr. Baca attributes power to Mr. Rodriguez’s statements

  to his mother, arguing that they had contradicted his trial testimony that

  Mr. Baca had

             said that Mr. Molina was supposed to have been killed much
              earlier,

                                        17
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 18



             shared details about the Molina murder that few people had
              known,

             conspired to intimidate another prosecution witness (Jerry
              Armenta), and

             discussed his plan to murder the two correction officials.

        But the jury heard about the same inconsistencies between Mr.

  Rodriguez’s trial testimony and his earlier statements to his mother. In the

  recorded phone call, Mr. Rodriguez remarked to his mother that he

  wouldn’t need to testify against Mr. Baca because he had nothing

  incriminating to say. This remark tracks Mr. Rodriguez’s statement to the

  FBI three weeks earlier, acknowledging that he had no incriminating

  information against Mr. Baca. Indeed, in his motion for a new trial, Mr.

  Baca told the district court that Mr. Rodriguez’s statements to the FBI

  were “consistent with [his] statement to his mother that he did not ‘have

  anything on’ Mr. Baca.” R. vol. 1, at 1921.

        The government had timely disclosed the FBI’s notes from the

  interview with Mr. Rodriguez, and the defense used these statements to

  cross-examine Mr. Rodriguez. Given this cross-examination, Mr.

  Rodriguez’s statement to his mother would have added little to Mr. Baca’s

  defense related to the Molina murder. Mr. Rodriguez told his mother that

  prosecutors wouldn’t use him against Mr. Baca, but the jury already knew

  that Mr. Rodriguez had just told the FBI that Mr. Baca would probably

  have stopped the murder if he’d been there.
                                        18
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 19



        Mr. Rodriguez’s statement to his mother also fit what he had told the

  FBI about the plot to murder the corrections officials. The FBI’s notes

  from the interview with Mr. Rodriguez contained no mention of Mr. Baca’s

  involvement with the plot, and the defense used that omission to cross-

  examine Mr. Rodriguez. Mr. Rodriguez responded that he had “told [the

  FBI that he] knew specific things” about the plot to murder the corrections

  officials but didn’t “think [they] got around to” the issue in the interview.

  R. vol. 5, at 8295–96.

        Mr. Rodriguez’s statement to his mother added little that was new:

  when he talked to his mother, he hadn’t given the FBI any incriminating

  details about Mr. Baca’s involvement in the plot to kill the corrections

  officials. So Mr. Rodriguez’s statement to his mother tracked what he’d

  told the FBI.

        Mr. Baca characterizes Mr. Rodriguez’s statements to his mother as

  “qualitatively different from, and considerably more powerful than” other

  impeachment evidence by “directly contradict[ing] Mr. Rodriguez’s

  allegations that Mr. Baca [had] told him things that implicated Mr. Baca in

  the charged offenses.” Baca’s Opening Br. at 34 (emphasis in original).

  But these contradictions are apparent from the FBI’s notes, and Mr. Baca

  used those notes at trial. Mr. Baca never says how Mr. Rodriguez’s

  statements to his mother differed from what he had told the FBI.



                                         19
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022    Page: 20



          Nor has Mr. Baca shown a meaningful difference between Mr.

  Rodriguez’s statements to his mother and other evidence that the defense

  had used for impeachment. For materiality, the evidence cannot just be

  “cumulative,” Douglas v. Workman, 560 F.3d 1156, 1174 (10th Cir. 2009),

  or “additional impeachment evidence,” Nuckols v. Gibson, 233 F.3d 1261,

  1267 n.8 (10th Cir. 2000) (quoting Tankleff v. Senkowski, 135 F.3d 235,

  251 (2d Cir. 1998)). To the contrary, the statements must “significantly

  enhanc[e] the quality of the impeachment evidence.” Douglas, 560 F.3d at

  1174.

          Mr. Baca argues that the extensive impeachment of Mr. Rodriguez

  made the other evidence more important, not less. But the incremental

  value of more impeachment evidence generally dissipates when the witness

  has already faced strong impeachment:

          [W]here the credibility of a witness “has already been
          substantially called into question in the same respects by other
          evidence, additional impeachment will generally be immaterial
          and will not provide the basis for a Brady claim.” Furthermore,
          we have indicated that “an incremental amount of impeachment
          evidence on an already compromised witness does not amount to
          material evidence.”

  United States v. Cooper, 654 F.3d 1104, 1120 (10th Cir. 2011) (citations

  omitted).

          Mr. Rodriguez’s statements to his mother were merely “additional

  impeachment evidence” because he had already been impeached with prior



                                        20
Appellate Case: 19-2126     Document: 010110759758     Date Filed: 10/27/2022   Page: 21



  inconsistent statements. Apart from the lies to law enforcement, the

  Defendants impeached Mr. Rodriguez with his

                 false denial of official membership in SNM,

                 prior convictions for criminal sexual penetration, residential
                  burglary, and aggravated battery with a deadly weapon,

                 effort to flee the country, and

                 statement that he had planned to murder Mr. Herrera after
                  hearing his recorded statements.

  R. vol. 5, at 8236–37, 8246–47, 8287–88, 8295–96, 8308, 8310, 8394–99.

  And on cross-examination, Mr. Rodriguez admitted lying to the FBI and

  withholding Mr. Baca’s comments about killing the corrections officials.

  Though Mr. Baca could have impeached Mr. Rodriguez’s testimony with

  his statements to his mother, those statements would have added little.

        In his reply brief, Mr. Baca states that during cross-examination, Mr.

  Rodriguez “was able to quibble” about the accuracy of the FBI’s reports

  because they were written summaries rather than “verbatim recordings of

  those statements.” Baca’s Reply Br. at 14. For this statement, Mr. Baca

  cites this exchange with the prosecutor:

        Q.        But did you say Baca liked Molina?

        A.        For certain reasons, yes.

        Q.        And you also told the FBI that if Baca had been living in
                  Southern, that he could have stopped or would have stopped the
                  Molina murder?

        . . . .
                                              21
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 22




        Q.    These are simple questions, yes or no, Mr. Rodriguez.

        A.    You have to read the whole paragraph.

        Q.    I don’t have to read the whole paragraph.

        A.    I can’t answer the question.

        Q.    So you don’t remember?

        A.    Read it.

        Q.    Do you remember talking to the FBI on October 24, 2017?

        A.    Yes.

        Q.    Do you remember telling [the FBI] that Baca would have
              stopped the hit if he’d have been at Southern New Mexico
              Correctional Facility?

        A.    Can you read the whole paragraph?

        Q.    It’s a yes-or-no question, Mr. Rodriguez.

        A.    That’s part of the paragraph--the statement that I made, yes.

        Q.    Did you make that statement?

        A.    I did.

  R. vol. 5, at 8287–89.

        Mr. Rodriguez didn’t “quibble” based on the lack of a verbatim

  record, and he never questioned the accuracy of the FBI’s records of what

  he’d said. So Mr. Baca would have obtained little from further cross-

  examining Mr. Rodriguez with the statements to his mother. The recording




                                         22
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 23



  of the phone call with Mr. Rodriguez’s mother was thus immaterial as to

  Mr. Baca.

        (2)   Nor was the recorded phone call material as to Mr. Herrera
              or Mr. Sanchez.

        Mr. Rodriguez’s recorded statements to his mother were also

  immaterial as to Mr. Herrera and Mr. Sanchez.

        Mr. Rodriguez testified against both Mr. Herrera and Mr. Sanchez.

  Given that testimony, Mr. Herrera and Mr. Sanchez argue that the recorded

  statements undermined all of Mr. Rodriguez’s testimony. But this

  impeachment added little that was new. See Part 2(D)(1), above. So the

  suppression of this call did not constitute a denial of due process to Mr.

  Sanchez or Mr. Herrera.

        E.    The government did not commit a due process violation by
              delaying disclosure of Mr. Urquizo’s recorded phone calls
              about the discovery tablets.

        The Defendants also point to Mr. Urquizo’s recorded calls, which

  contained three references to what he’d seen on discovery tablets:

        1.    “[Mr. Baca] was pretty much writing letters he wasn’t suppose
              to be doing. All that stuff came out. It’s on the tablet. Like,
              there’s so much stuff, . . . that it’s just crazy.” R. vol. 1, at
              2273 (Sept. 20, 2017).

        2.    “I seen my mugshot, like uh, whenever I was younger because
              the homie has a tablet with all the case right. . . . And I went
              back and I seen my mugshot when I was like–when I first came
              to prison at seventeen. And I had no tattoos on my face or
              nothing.” Id. at 2272 (Oct. 12, 2017).



                                        23
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 24



        3.    “The tablet that my homie has, it has a lot of shit. It has all
              those vatos that are dead. Like pictures of them dead. Like
              fucking they show the videos of the stabbings and everything,
              and, you know, it’s like damn, its crazy . . . . Yeah, it has
              everything. Everything. Like all that shit and it has–and I seen
              all my mugshots when I was a little kid. . . . But yeah it shows
              everything. It shows the vatos getting killed and the pictures
              afterwards.” Id. at 2272 (Oct. 29, 2017).

  The government’s delay in disclosing these recordings did not result in a

  denial of due process.

        (1)   We review for plain error because the Defendants failed to
              preserve their challenges to the Urquizo recordings.

        The Defendants failed to preserve their challenges involving these

  recordings. Mr. Baca did present the recorded phone calls when moving for

  a new trial, but he did so only in his reply brief and not in the context of a

  due-process claim for suppression of evidence. In the reply brief, he urged

  a new trial based on Mr. Urquizo’s false testimony, pointing to

             his trial testimony that he had not received a discovery tablet
              or seen the discovery and

             his recorded statements acknowledging that he’d seen evidence
              on the discovery tablets.

  Mr. Baca’s claim involving false testimony differed from a claim involving

  suppression of exculpatory evidence:

        A defendant may have a Brady claim if the witness
        unintentionally gave false testimony or the prosecution did not
        correct testimony that it should have known was false. But this
        court has repeatedly spoken of Napue claims as requiring
        perjury, and the prosecutor’s knowledge of the falsity by the
        witness. A prosecutor’s knowing use of perjured testimony is

                                         24
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 25



        misconduct that goes beyond the denial of a fair trial, which is
        the focus of Brady.

  United States v. Garcia, 793 F.3d 1194, 1207–208 (10th Cir. 2015)

  (citations omitted; emphasis in original). Given these differences, a claim

  involving suppression of favorable evidence is “distinct” from a claim

  involving the knowing use of perjured testimony. Douglas v. Workman,

  560 F.3d 1156, 1174 n.13 (10th Cir. 2009); accord Morris v. Ylst, 447 F.3d

  735, 743 n.8 (9th Cir. 2011) (stating that these claims are “analytically

  distinct”).

        Despite the analytical distinction of these claims, Mr. Baca insists

  that his motion for a new trial referred to Brady v. Maryland, 373 U.S. 83

  (1963), the seminal case on the suppression of material evidence when

  seeking a new trial. But Mr. Baca disregards the context of his argument

  for a new trial. He had urged a new trial based on the government’s failure

  to correct Mr. Urquizo’s false testimony—not the government’s delay in

  disclosing his recordings. R. vol. 1, at 2271–74. Indeed, Mr. Baca

  “acknowledges that he did not explicitly argue below that the government

  [had] suppressed the Urquizo calls.” Baca’s Reply Br. at 2–3.

        When Mr. Baca appealed, he changed his theory, arguing for the first

  time that the government had suppressed the Urquizo recordings. Mr. Baca

  thus forfeited this theory even though it fell “under the same general

  category as an argument presented at trial.” See United States v. Leffler,


                                        25
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 26



  942 F.3d 1192, 1196 (10th Cir. 2019) (stating that the appellant forfeited

  an appellate argument even though it had fallen into the same “general

  category” as an argument made in district court (quoting United States v.

  Nelson, 868 F.3d 885, 891 n.4 (10th Cir. 2017))).

        Because Mr. Baca forfeited the claim and didn’t urge plain error in

  his opening brief, “we [would] ordinarily deem the issue waived (rather

  than merely forfeited) and decline to review the issue at all—for plain

  error or otherwise.” Id. at 1196; see p. 83, below. But Mr. Baca used his

  reply brief to urge plain error, and we have discretion to consider the issue

  for plain error. See, e.g., United States v. Yurek, 925 F.3d 423, 445 (10th

  Cir. 2019); United States v. Courtney, 816 F.3d 681, 683–84 (10th Cir.

  2016). We exercise that discretion, considering whether the district court

  had plainly erred by failing to order a new trial for the delay in disclosure.

        (2)   Mr. Baca does not satisfy the plain-error standard because
              the government had not obviously suppressed the Urquizo
              recordings.

        Under the plain-error standard, Mr. Baca must show “(1) [an] error,

  (2) that is plain, which (3) affects substantial rights, and which (4)

  seriously affects the fairness, integrity, or public reputation of judicial

  proceedings.” United States v. Maynard, 984 F.3d 948, 966 (10th Cir.

  2020) (quoting United States v. Wireman, 849 F.3d 956, 962 (10th Cir.

  2017)). We can assume for the sake of argument that an error took place

  when the government delayed disclosure of the Urquizo recordings.

                                        26
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 27



        Even with this assumption, Mr. Baca’s argument would fail at the

  second step. There Mr. Baca needed to show that the delay had clearly or

  obviously constituted a denial of due process. See United States v. Miller,

  978 F.3d 746, 763 (10th Cir. 2020) (stating that an error is “plain” only

  when it’s “clear or obvious under current, well-settled law” (quoting

  United States v. DeChristopher, 695 F.3d 1082, 1091 (10th Cir. 2012))).

  We ordinarily consider an error “clear or obvious” “only when the Supreme

  Court or our court has addressed the issue.” United States v. Leal, 32 F.4th

  888, 897–98 (10th Cir. 2022).

        Here the issue involves disclosure before trial, but arguably amidst

  so much other evidence that Mr. Baca couldn’t realistically use the

  recordings. Neither the Supreme Court nor our court has ever found a due

  process violation in similar circumstances.

        Granted, we’ve recognized that a delay in the disclosure could create

  a denial of due process. United States v. Ahrensfeld, 698 F.3d 1310, 1319

  (10th Cir. 2012). For a denial of due process, however, Mr. Baca must

  show that an earlier disclosure would have created a reasonable probability

  of a different outcome. Id.

        Mr. Baca points out that the Urquizo recordings came with roughly

  60,000 other recordings of calls, which spanned roughly 15,000 hours.

  Given the number and duration of the recordings, Mr. Baca maintains that

  he couldn’t have reviewed the Urquizo calls in the runup to trial. The

                                        27
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 28



  government disagrees, questioning the burden imposed on the Defendants

  because many of these recordings related to potential witnesses in a later

  trial. We need not resolve this dispute because our caselaw does not make

  it clear or obvious that the delay would have constituted suppression.

        The government made two sets of disclosures the month before trial.

  The first set of disclosures (Dec. 4, 2017) apparently involved electronic

  submission of files to defense counsel, and no index existed for those

  audio files. The second set of disclosures (Dec. 18, 2017) included a cover

  letter with an index of all the .pdf documents and audio/video files that had

  been disclosed. The recordings of the Urquizo phone calls do not appear in

  the index of .pdf and audio/video files, so these recordings were

  presumably part of the first set of disclosures. Because those disclosures

  contained no index, defense counsel might have needed to listen to all of

  the new recordings.

        But under the plain-error standard, Mr. Baca must show that the

  government had clearly or obviously suppressed the Urquizo recordings by

  waiting too long to disclose them. See United States v. Redcorn, 528 F.3d

  727, 744 (10th Cir. 2008) (concluding that the defendants hadn’t shown

  plain error because the evidence wasn’t obviously withheld by the

  prosecution). The obviousness of the violation turns on whether the

  government had disclosed the Urquizo recordings in time for Mr. Baca to

  use them at trial. See United States v. Battles, 745 F.3d 436, 446 (10th Cir.

                                        28
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022    Page: 29



  2014). Disclosure on the eve of trial wasn’t clearly or obviously too late,

  for we’ve held that the disclosure was timely even when it had come near

  the end of the trial. United States v. Scarborough, 128 F.3d 1373, 1376

  (10th Cir. 1997). Given this holding, we don’t view the timing of the

  disclosure as clearly or obviously too late for due process.

        Mr. Baca doesn’t argue that the Urquizo recordings would have

  tipped the balance toward acquittal. Instead, Mr. Baca complains that he

  lost the opportunity to “strategically situate” the recordings “into

  organized, original cross-examinations that held together with collective

  narrative flow and integrity.” Baca’s Opening Br. at 49. We may assume

  for the sake of argument that earlier disclosure would have enhanced Mr.

  Baca’s cross-examination of Mr. Urquizo. But Mr. Baca hasn’t shown that

  the enhancement would have clearly or obviously created reasonable doubt.

  Without that showing, we conclude that Mr. Baca failed to satisfy his

  burden of showing plain error. See Burke, 571 F.3d at 1057 (concluding

  that despite the plausibility of an effect on the defense’s strategy, the

  defendant’s theory of prejudice was not “plainly correct” for purposes of

  plain-error review).




                                        29
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 30



        F.    The government did not deny due process to the Defendants
              by delaying disclosure of the FBI’s typed notes.

        The Defendants also point to delayed disclosure of the FBI’s typed

  notes from an interview with Mr. Urquizo. In the interview, Mr. Urquizo

  told the FBI that

             Mr. Sanchez was supposed to cover the camera and didn’t and

             Mr. Sanchez’s failure to cover the camera led SNM members to
              discuss killing him in retaliation.

        The government reported on this interview, but the report omitted

  some details in the typed interview notes. Mr. Baca argues that the

  government suppressed the typed notes “until long after the defense could

  make effective use of [them].” Baca’s Opening Br. at 39.

        In our view, however, the delay didn’t constitute suppression. The

  interview took place in late January 2018; and the government disclosed

  the notes roughly a month later, as the trial was in progress. At trial, Mr.

  Sanchez’s attorney brought the notes to the district court’s attention. In

  response, the court allowed all of the defendants to recall Mr. Urquizo so

  that they could cross-examine him with the notes.

        The three defendants declined to recall Mr. Urquizo. But Mr.

  Sanchez called the FBI agent who had taken the notes and questioned the

  agent extensively about what Mr. Urquizo had said. Given that cross-

  examination and the opportunity afforded to Mr. Baca and Mr. Herrera, the

  government did not suppress the typed notes.
                                        30
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 31



        Even if we were to consider the typed notes suppressed, they would

  have been immaterial. Evidence is material if it would “shake[] our

  confidence in the guilty verdict.” United States v. Smith, 534 F.3d 1211,

  1223 (10th Cir. 2008).

        Under this standard, the typed notes weren’t new material evidence.

  Mr. Sanchez disagrees, pointing to their descriptions of Mr. Urquizo’s

  statements as support for his denial of involvement in the Molina murder.

  But these statements by Mr. Urquizo did not constitute new evidence. Mr.

  Sanchez already had notes from Mr. Urquizo’s FBI interview in March

  2017. In that interview, Mr. Urquizo had discussed an SNM plan to kill Mr.

  Sanchez for failing to cover the camera.

        The Defendants try to distinguish the FBI’s notes from the interviews

  in March 2017 and January 2018, pointing out that Mr. Urquizo had

  referred in the later interview to anger by SNM leadership for Mr.

  Sanchez’s failure to “participate in the Molina homicide or even cover the

  camera like he was supposed to.” R. vol. 1, at 1846. But the notes from

  March 2017 had also discussed the possible murder of Mr. Sanchez for

  failing to cover the camera. Both sets of notes are consistent as to (1) Mr.

  Sanchez’s assignment to cover the camera, (2) his failure to carry out that

  assignment, and (3) the talk about murdering Mr. Sanchez in retaliation.

  The government’s theory was that Mr. Sanchez had participated in the



                                        31
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 32



  plans to murder Mr. Molina, and the typed notes do not contain new

  information undermining that theory.

        The Defendants also argue that Mr. Urquizo’s statements to the FBI

  in January 2018 would have helped Mr. Sanchez to show Mr. Rodriguez’s

  role in orchestrating the Molina murder. But this information was not new.

  The government had timely disclosed the FBI’s report from the March

  2017 interview, and this report matches what Mr. Urquizo later said in

  January 2018. In both interviews, Mr. Urquizo told the FBI that Mr.

  Rodriguez

             had asked about the Molina paperwork,

             had obtained it from Mr. Herrera,

             had said in writing that the Molina murder was imminent, and

             had reacted angrily toward Mr. Sanchez for failing to cover the
              camera.

  So if the January 2018 interview had incriminated Mr. Rodriguez, the

  March 2017 report would have done the same thing. The information in the

  typed notes thus wasn’t new or inconsistent with other trial evidence about

  Mr. Rodriguez’s role.

        Nor were the typed notes material as to Mr. Baca and Mr. Herrera.

  The notes refer to involvement by Mr. Sanchez, not Mr. Baca or Mr.

  Herrera. So Mr. Baca and Mr. Herrera could have used the notes only as

  impeachment evidence.

                                        32
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 33



        They argue that the notes “exposed more generally how the

  government witnesses [had] routinely changed their stories to benefit the

  prosecution and to target the defendants who had chosen to go to trial

  rather than plead guilty.” Baca’s Opening Br. at 40; see also Herrera’s

  Opening Br. at 89 (adopting Mr. Baca’s Brady argument). But materiality

  required “significant[] enhance[ment] [of] the quality of the

  impeachment”—not just cumulative evidence of bias. Douglas v. Workman,

  560 F.3d 1156, 1174 (10th Cir. 2009). Under this standard, the typed notes

  were immaterial. Even without the notes, the Defendants managed to

  extensively impeach government witnesses with their changing stories.

  Given that extensive impeachment, the typed notes would have been

  cumulative as to Mr. Baca and Mr. Herrera.

        G.    The government did not violate due process by delaying
              disclosure of an FBI questionnaire about SNM.

        The Defendants also complain about the timing of the government’s

  disclosure of a questionnaire. The FBI used the questionnaire, which

  contained 213 questions, when asking a potential witness about

             his background,

             when, why, and how the individual had joined the SNM,

             who could join the SNM,

             how the SNM was organized,

             how the SNM trafficked in drugs, and

                                        33
Appellate Case: 19-2126     Document: 010110759758   Date Filed: 10/27/2022   Page: 34



             what role SNM members might have played in the crimes being
              investigated.

  The Defendants argue that

             the questionnaire “opened up a new line of defense”—that the
              government had targeted the Defendants during the
              investigation and

             “the government’s investigation techniques had tainted its
              witnesses.”

  Baca’s Opening Br. at 41. For these arguments, we conduct de novo

  review, United States v. Cooper, 654 F.3d 1104, 1119 (10th Cir. 2011), and

  conclude that the late disclosure of the FBI questionnaire did not constitute

  a denial of due process.

        The questionnaire was not suppressed. It was disclosed the day

  before opening statements. Because the Defendants received the

  questionnaire before opening statements, they could have used the

  questionnaire at trial.

        In fact, Mr. Sanchez did use the questionnaire at trial when cross-

  examining an FBI agent. Though Mr. Baca’s attorneys heard the cross-

  examination about the questionnaire, they deny recognizing its importance

  until later because it had been produced with over 12,000 pages. But Mr.

  Sanchez’s use of the questionnaire should have alerted Mr. Baca to the

  significance of the questionnaire.

        But even if we were to consider the FBI questionnaire suppressed,

  the Defendants have not shown materiality. In the context of evidence
                                          34
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022    Page: 35



  “produced during trial, we focus on ‘whether there is a reasonable

  probability that the outcome of [the trial] would have been different had

  the [government] disclosed th[e] information earlier.’” United States v.

  Ahrensfeld, 698 F.3d 1310, 1318 (10th Cir. 2012) (quoting Knighton v.

  Mullin, 293 F.3d 1165, 1172–73 (10th Cir. 2002) (alterations in original)).

        Mr. Baca argues that the questionnaire shows that the government

  targeted his codefendants and himself. For example, he points to this

  excerpt:

        106. Javier Molina was killed in 2014 at the Southern New
             Mexico Correctional Facility by . . . Anthony Baca, . . .
             Daniel Sanchez, Carlos Herrera, and Rudy Perez.

        107. Did . . . Anthony Baca, . . . Daniel Sanchez, Carlos Herrera,
             or Rudy Perez talk to you about the murder? If so, what did
             they say?

  R. vol. 1, at 1900.

        But this excerpt was crossed out, suggesting that the government

  didn’t even use this part of the questionnaire. Moreover, the questions

  about the conspiracy to murder the corrections officials didn’t refer to a

  particular suspect. To the contrary, the questions were open-ended, asking

  who had raised the idea of killing the officials. Because the problematic

  excerpt was crossed out and the questions about the corrections officials

  did not name any suspects, the questionnaire was immaterial.

        Mr. Baca also argues that the delay in disclosure prevented him from

  strategically using the document. “The relevant standard of materiality,

                                        35
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 36



  however, does not focus on trial preparation but instead on whether

  presentation of the evidence would have created a reasonable doubt of guilt

  that did not otherwise exist.” United States v. Behrens, 689 F.2d 154, 1558

  (10th Cir. 1982). Under this standard, materiality requires more than vague

  complaints about an effect on trial strategy. United States v. Young, 45

  F.3d 1405, 1409 (10th Cir. 1995).

        Mr. Baca has provided few specifics, stating only in broad terms that

  he would have been better prepared if he’d had the questionnaire earlier.

  Even if Mr. Baca would have been better prepared, however, he hasn’t

  shown how strategic use of the questionnaire would have created

  reasonable doubt. So we conclude that the questionnaire was immaterial as

  to Mr. Baca.

        Because the government didn’t suppress the questionnaire and it was

  immaterial as to Mr. Baca, the delayed disclosure didn’t violate his right to

  due process.

        H.    Considered cumulatively, the late-disclosed evidence was
              not material.

        When multiple items are suppressed, we view their materiality in

  combination. Simpson v. Carpenter, 912 F.3d 542, 572 (10th Cir. 2018).

  But in considering materiality, we include only those items that were

  suppressed. See United States v. Brown, 650 F.3d 581, 591 n.21 (5th Cir.

  2011) (“Because we do not consider the materiality of any non-suppressed


                                        36
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 37



  information, we consider only the cumulative materiality of the suppressed

  portions of [the pertinent notes and testimony].”).

        We have held that only one item was suppressed: the recording of

  Mr. Rodriguez’s phone call to his mother. So there’s nothing to cumulate

  when we consider the materiality of the suppressed evidence. See Kennell

  v. Dormire, 873 F.3d 637, 641 (8th Cir. 2017) (concluding that the district

  court didn’t fail to consider the cumulative effect of suppressed items

  because “there was only one arguable instance of the suppression of Brady

  material”).

  3.    Defendants Sanchez and Baca: The district court didn’t err in
        allowing introduction of the evidence of prior bad acts.

        Mr. Sanchez and Mr. Baca argue that the district court should have

  granted a new trial based on the introduction of evidence as to their prior

  bad acts. This evidence involved

               Mr. Sanchez’s acts of assault in 2005 and

               Mr. Baca’s commission of murder in 1989.

  Defendants Sanchez and Baca complain that this evidence created a danger

  of unfair prejudice by suggesting violent propensities.

        We conclude that the district court did not abuse its discretion in

  allowing introduction of evidence that Mr. Sanchez had committed assaults

  in 2005. And even if the court had erred in allowing the introduction of

  evidence about the 1989 murder, the error would have been harmless.


                                        37
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 38



        A.    Mr. Sanchez and Mr. Baca forfeited their Rule 403
              arguments involving the probative value of enterprise
              evidence.

        The government challenges the preservation of the Defendants’

  appellate arguments. In considering these challenges, we conclude that the

  Defendants preserved a general argument for exclusion under Rule 403.

  But Mr. Sanchez and Mr. Baca didn’t preserve their appellate arguments

  involving (1) the availability of alternative enterprise evidence and (2) the

  lack of a dispute over the enterprise element.

        (1)   Mr. Sanchez and Mr. Baca preserved a general Rule 403
              argument, triggering the abuse-of-discretion standard.

        The government argues that when Mr. Sanchez and Mr. Baca

  objected, they didn’t state a specific ground for objecting under Rule 403.

  See Fed. R. Evid. 103(a)(1) (noting that preservation requires

  identification of “the specific ground”) We disagree.

        Mr. Sanchez and Mr. Baca moved in limine to exclude the evidence.

  In these motions, Mr. Sanchez and Mr. Baca invoked Fed. R. Evid. 404(b)

  and asked the district court to “balance the evidence’s probative value and

  prejudicial effect under Fed. R. Evid. 403.” R. vol. 1, at 1156, 1432; Supp.

  R. vol. 2, at 483. In requesting this balancing, Mr. Sanchez and Mr. Baca

  urged sensitivity to the danger of unfair prejudice from evidence of a

  defendant’s prior bad acts. R. vol. 1, at 1157 (quoting United States v.




                                        38
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 39



  Kendall, 766 F.2d 1426, 1436 (10th Cir. 1985)), 1432–33 (same); Supp. R.

  vol. 2, at 483 (same).

        By invoking Rule 403 and requesting balancing, Mr. Sanchez and Mr.

  Baca preserved a general argument that the danger of unfair prejudice had

  substantially outweighed the probative value. See K-B Trucking Co. v. Riss

  Int’l Corp., 763 F.2d 1148, 1155 n.8 (10th Cir. 1985) (concluding that

  objections identifying exhibits as “cumulative” were “specific enough to

  preserve the Rule 403 issue for appeal”); see also United States v. Grooms,

  2 F.3d 85, 88 n.1 (4th Cir. 1993) (concluding that a defendant had

  preserved a Rule 403 argument by stating that the evidence was “so much

  more inflammatory and prejudicial than [it was] probative”).

        The government argues that Mr. Sanchez and Mr. Baca had relied at

  trial solely on a failure to link the evidence to SNM. This argument

  seemingly stems from the Defendants’ oral objections. But these oral

  objections did not displace the Rule 403 argument that Mr. Sanchez and

  Mr. Baca had presented in their motions in limine. 5


  5
        Granted, appellants must generally renew a Rule 403 objection for
  preservation. United States v. McVeigh, 153 F.3d 1166, 1200 (10th Cir.
  1998). But renewal is unnecessary if “the issue (1) is fairly presented to
  the district court, (2) is the type of issue that can be finally decided in a
  pre-trial hearing, and (3) is ruled upon without equivocation by the trial
  judge.” Id.; see also Fed. R. Evid. 103(b) (stating that “[o]nce the court
  rules definitively on the record—either before or at trial—a party need not
  renew an objection or offer of proof to preserve a claim of error for
  appeal”). Mr. Sanchez and Mr. Baca satisfied these requirements by

                                         39
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 40



        Given preservation of the Defendants’ argument under Rule 403, we

  review the rulings for an abuse of discretion. United States v. Archuleta,

  737 F.3d 1287, 1292 (10th Cir. 2013). “Our abuse of discretion review

  ‘affords the district court considerable discretion in performing the Rule

  403 balancing test because district court judges have front-row seats

  during trial and extensive experience ruling on evidentiary issues.’” United

  States v. MacKay, 715 F.3d 807, 839 (10th Cir. 2013) (quoting United

  States v. Cerno, 529 F.3d 926, 935–36 (2008)). To determine whether the

  district court acted within its considerable realm of discretion, we assign

  the evidence “its maximum reasonable degree of relevance and its

  minimum reasonable danger of unfair prejudice.” United States v. Tee, 881

  F.3d 1258, 1273 (10th Cir. 2018).

        (2)   Mr. Sanchez and Mr. Baca forfeited two of their arguments.

        Though Mr. Sanchez and Mr. Baca preserved a general argument for

  exclusion under Rule 403, they make two new arguments:

        1.    The evidence of prior bad acts lacked probative value because
              the district court could have considered other evidence of a
              racketeering enterprise.

        2.    The probative value was minimal because the Defendants
              hadn’t disputed SNM’s status as a racketeering enterprise.




  presenting a Rule 403 argument in their motions in limine and obtaining an
  unequivocal ruling. Supp. R. vol. 2, at 879–80.
                                        40
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 41



  Mr. Sanchez and Mr. Baca forfeited these arguments by failing to present

  them in district court. See United States v. Luke-Sanchez, 483 F.3d 703,

  706 (10th Cir. 2007) (holding that a party preserves only the specific

  grounds stated in the objection in district court).

        To avoid forfeiture, Mr. Sanchez insists in his reply brief that the

  district court knew of less prejudicial methods of proof. But in the opening

  briefs, the Defendants had raised only the availability of alternative

  evidence, not the court’s knowledge of the alternative evidence. Making

  the argument in the reply brief was too late. See Stump v. Gates, 211 F.3d

  527, 533 (10th Cir. 2000) (stating that the “court does not ordinarily

  review issues raised for the first time in a reply brief”).

        The argument was not only late but also meritless because it assumes

  that evidence must be excluded whenever the district court knows of less

  prejudicial ways to prove something. Why would the court’s awareness of

  other evidence require sua sponte intervention? See United States v. Long,

  574 F.2d 761, 766 (3d Cir. 1978) (“Since the ‘specific’ objection

  requirement of Fed. R. Evid. 103(a) was not complied with, the trial judge

  was not required to deal with Rule 403.”); see also 22A Charles Alan

  Wright & Kenneth W. Graham, Jr., Fed. Prac. & Proc.: Evid. § 5224

  (2014) (stating that “[m]ost cases” don’t require the judge to apply Rule

  403 “without a request from a party”). So regardless of what the district

  court might have known, it had no duty to exclude the evidence under Rule

                                        41
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 42



  403 without an objection. See Polys v. Trans-Colo. Airlines, Inc., 941 F.2d

  1404, 1409–10 (10th Cir. 1991) (stating that the district court had no

  obligation to sua sponte reconsider an evidentiary ruling, despite knowing

  the significance of excluded evidence, because the lack of an objection

  would have prevented a meaningful appellate record).

        Mr. Sanchez and Mr. Baca also argue that when they told the district

  court that the evidence had minimal probative value, they were implicitly

  asking the district to consider alternative evidence of an enterprise. For

  this argument, the Defendants rely on United States v. Watson, 766 F.3d

  1219 (10th Cir. 2014), which stated in a footnote that “the assessment of

  the probative value of evidence under Rule 403 [was] distinct from the

  evidence’s relevance under Rule 401 in that the measurement of probative

  value ‘[was] determined by comparing evidentiary alternatives.’” Id. at

  1242 n.16 (quoting 2 Jack B. Weinstein & Margaret A. Berger, Weinstein’s

  Federal Evidence, § 404.21[3][a], at 404–82.1). But Watson did not

  require a district court to examine alternative evidence when the objecting

  party hasn’t relied on alternative methods of proof.

        Mr. Sanchez also points to United States v. McIntosh, 29 F.4th 648,

  654 (10th Cir. 2022), arguing that he can include additional detail on

  appeal. But in McIntosh, we recognized preservation only when the district

  court had a chance to consider the argument. Id. at 655. There the

  appellant’s arguments on appeal were “substantially similar—if not

                                        42
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022    Page: 43



  identical—to his arguments below,” and the district court had expressly

  considered those arguments in a thorough written opinion. Id. at 654–55.

        That is not the case here: Mr. Sanchez and Mr. Baca didn’t alert the

  district court to an argument about (1) the existence of alternative

  enterprise evidence or (2) a lack of controversy over the enterprise

  element. So Mr. Sanchez and Mr. Baca didn’t properly preserve those

  arguments.

        Mr. Sanchez and Mr. Baca cite two other opinions bearing on the

  relationship between alternative forms of proof and probative value:

              Old Chief v. United States, 519 U.S. 172, 182–83 (1997), and

              Carnell Construction Corp. v. Danville Redevelopment &
               Housing Authority, 745 F.3d 703, 719 (4th Cir. 2014).

  But these opinions didn’t suggest that courts must sua sponte consider
                                6
  alternative forms of proof.



  6
        Mr. Sanchez and Mr. Baca also cite an out-of-circuit case, which
  stated that an objecting party needs only to “raise[] the crux of its
  objection” in district court rather than “all the details of its position.”
  United States v. Irey, 612 F.3d 1160, 1224 n.44 (11th Cir. 2010) (en banc)
  (quoting United States v. Smith, 39 F.3d 1143, 1146 (11th Cir. 1994)).
  There the Eleventh Circuit said that the government’s objection to a
  sentence as substantively unreasonable was sufficient to preserve the
  specific grounds for the objection it had already raised in district court. Id.
  This statement supports our conclusions that the Defendants

              preserved a general Rule 403 argument and

              forfeited the two specific grounds not presented in district
               court.
                                        43
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022    Page: 44



        Because Mr. Sanchez and Mr. Baca didn’t preserve their appellate

  arguments regarding other forms of proof and the lack of a dispute over an

  enterprise, we’d ordinarily apply the plain-error standard. United States v.

  Leffler, 942 F.3d 1192, 1196 (10th Cir. 2019). But Mr. Sanchez and Mr.

  Baca do not urge plain error. So we consider the two appellate arguments

  waived. Id.

        (3)     Even without a waiver, the Defendants’ new appellate
                arguments would fail under the plain-error standard.

        Even if we were to apply the plain-error standard, these appellate

  arguments would fail. On plain-error review, the Defendants must show not

  only that the district court erred but also that the error was “‘clear or

  obvious’ under ‘current, well-settled law.’” United States v. Dazey, 403

  F.3d 1147, 1174 (10th Cir. 2005) (quoting United States v. Whitney, 229

  F.3d 1296, 1309 (10th Cir. 2000)); see also p. 26, above. We have declined

  to find plain error in the admission of evidence under Rule 403 even when

  we disagree with the court’s balancing. United States v. Ibarra-Diaz, 805

  F.3d 908, 929 (10th Cir. 2015).

        Mr. Baca and Mr. Sanchez downplay the probative value of the

  evidence as to bad acts, arguing that the government had many other ways

  to prove the enterprise element. To this end, Mr. Baca and Mr. Sanchez

  rely on

               footnote 16 of United States v. Watson, 766 F.3d 1219 (10th
                Cir. 2014), and
                                        44
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022    Page: 45




             Old Chief v. United States, 519 U.S. 172 (1997).

        As discussed above, footnote 16 of Watson suggested that probative

  value turns on a comparison of evidentiary alternatives. See p. 42, above.

  This footnote appears to stem from Old Chief, which stated that probative

  value under Rule 403 can “be calculated by comparing evidentiary

  alternatives.” 519 U.S. at 184. But in Old Chief, the Court did not require a

  comparison of evidentiary alternatives. To the contrary, the Court clarified

  that when appealing a ruling under Rule 403, a defendant cannot satisfy the

  abuse-of-discretion standard through “a mere showing of some alternative

  means of proof that the prosecution in its broad discretion chose not to rely

  upon.” Id. at 183 n.7. So even if the government had an alternative way to

  prove an enterprise, that alternative wouldn’t undermine the district court’s

  exercise of its discretion.

        Old Chief applies only when (1) a defendant’s status as a convicted

  felon is an element of the charged offense and (2) a defendant offers to

  stipulate to that element. In Old Chief, the Court emphasized that the

  government can typically choose how to present evidence of an element

  even in the face of a defendant’s offer to stipulate. Id. at 186–92. The

  Court recognized that a defendant’s offer “to concede a point generally

  cannot prevail over the Government’s choice to offer evidence showing

  guilt and all the circumstances surrounding the offense.” Id. at 183.


                                        45
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 46



        Though the government can ordinarily decide how to prove an

  element that the defendant offers to concede, the Old Chief Court

  recognized an exception involving status as a convicted felon. Id. at 190.

  Under this exception, Rule 403 generally prevents the government from

  presenting evidence of a felony conviction when the defendant offers to

  stipulate to felon status. Id. at 191–92. But the Court limited its holding to

  “proof of felon status.” Id. at 183 n.7.

        Given this limitation and the Court’s general reluctance to tell the

  government how to prove a particular element, we’ve interpreted Old Chief

  to bar introduction of evidence in the face of a stipulation only when the

  element involves the defendant’s status as a convicted felon. See United

  States v. Tan, 254 F.3d 1204, 1213 (10th Cir. 2001) (“Old Chief does not

  require the exclusion of other crimes evidence where there is a stipulation

  to an element of the charged crime where the evidence is offered to prove

  an element other than felony-convict status.”). Mr. Sanchez and Mr. Baca

  present no case law applying Old Chief outside a stipulation on felon

  status.

        The disputed element here was an enterprise, not felon status, and the

  Defendants never offered to stipulate to an enterprise. And other circuit

  courts have declined to apply Old Chief’s limited exception to interfere

  with the prosecution’s choice of evidence when the defendant doesn’t offer

  to stipulate. E.g., United States v. Gloster, 185 F.3d 910, 913 (D.C. Cir.

                                        46
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 47



  1999); United States v. Johnson, 803 F.3d 279, 283 (6th Cir. 2015); United

  States v. Jandreau, 611 F.3d 922, 924 n.2 (8th Cir. 2010).

        Mr. Sanchez and Mr. Baca also point to the lack of a dispute about

  the existence of an enterprise. Absent a dispute, the Defendants contend,

  the danger of unfair prejudice substantially exceeded the probative value.

  For this contention, Mr. Sanchez and Mr. Baca point to three opinions:

        1.    United States v. Moncayo, 440 F. App’x 647, 654–55 (10th Cir.
              2011) (unpublished), where we held that the district court had
              abused its discretion in admitting testimony because it was
              “highly prejudicial” and the probative value was “significantly
              diminished by the fact that [the] testimony was relevant only to
              an undisputed element of the case;”

        2.    United States v. Soundingsides, 820 F.2d 1232, 1237–38 (10th
              Cir. 1987), where we held that the district court had abused its
              discretion in admitting testimony that was “highly prejudicial”
              and related to an issue that was not “genuinely contested;” and

        3.    United States v. Edwards, 540 F.3d 1156, 1163–64 (10th Cir.
              2008), where we held that the district court had abused its
              discretion in allowing the introduction of evidence of the
              defendant’s prior convictions in part because they didn’t bear
              on the disputed issues.

        But none of these opinions applied the plain-error standard. In our

  view, the district court didn’t commit plain error under Rule 403 when the

  defendant had not stipulated to the existence of an enterprise. See United

  States v. Bradford, 905 F.3d 497, 507 (7th Cir. 2018) (concluding that the

  district court didn’t commit plain error under Rule 403 in part because the

  defendant hadn’t offered to stipulate to the element that the prosecution

  was trying to prove).

                                        47
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 48



        B.    The district court did not abuse its discretion in allowing
              introduction of evidence about Mr. Sanchez’s 2005 assaults.

        Mr. Sanchez objected to the introduction of evidence involving

  assaults committed in 2005, and the district court overruled the objections.

  In overruling one of the objections, the court explained that the assault was

  probative as an “overt act.” Supp. R. vol. 1, at 833. That overt act had to

  further an “enterprise engaged in racketeering activity.” 18 U.S.C.

  § 1959(a). An “enterprise” includes “any . . . group of individuals

  associated in fact although not a legal entity, which is engaged in, or the

  activities of which affect, interstate or foreign commerce.” 18 U.S.C.

  § 1959(b)(2). And “racketeering activity” includes acts or threats involving

  murder and drug dealing. 18 U.S.C. §§ 1959(b)(1), 1961(1). Given these

  definitions, “[i]t is difficult to comprehend how one could prove the

  existence of an enterprise . . . without presenting evidence of the crimes

  that detail the structure, common purpose, and continuity of the charged

  enterprise.” United States v. Salerno, 108 F.3d 730, 739 (7th Cir. 1997).

        To prove an “enterprise engaged in racketeering activity,” the

  government presented testimony that Mr. Sanchez had committed the

  assaults in 2005 based on SNM’s practice of retaliating against rival gang

  members. See R. vol. 5, at 7893–94 (Mario Rodriguez), 10,952 (Eric

  Duran). The testimony showed the SNM’s use of violence to exert power

  over rival gang members.


                                        48
Appellate Case: 19-2126   Document: 010110759758     Date Filed: 10/27/2022   Page: 49



        Mr. Sanchez challenges the relevance of the 2005 assaults, arguing

  that they didn’t relate to racketeering activity. But the witnesses testified

  that the assaults had stemmed from Mr. Sanchez’s affiliation with SNM

  and its rivalry with another gang. So the district court reasonably

  characterized the assaults as “overt act[s] in furtherance of the SNM

  enterprise.” Supp. R. vol. 1, at 833. In fact, Mr. Sanchez disavows any

  challenge to the relevance of the 2005 assaults.

        Though Mr. Sanchez challenges the relevance of the assaults, he

  points out that they had preceded the Molina murder by roughly 9 years.

  But we have rejected a categorical “rule regarding the number of years that

  can separate offenses.” United States v. Franklin, 704 F.2d 1183, 1189

  (10th Cir. 1983) (quoting United States v. Engleman, 648 F.2d 473, 479

  (8th Cir. 1981)). We instead “appl[y] a reasonableness standard and

  examine[] the facts and circumstances of each case.” Id.

        For the VICAR charges, the government had to prove longevity of

  the enterprise. See Supp. R. vol. 1, at 575 (jury instruction). To satisfy this

  requirement, the government alleged that SNM had operated since the early

  1980s. Count 8 of the indictment, which was later dropped, included

  allegations of racketeering as early as 2003. So the government could

  reasonably rely on evidence from 2005 to prove the enterprise element. See

  United States v. Wacker, 72 F.3d 1453, 1469 (10th Cir. 1995) (finding no

  error in the introduction of evidence as to bad acts taking place 6–13 years

                                        49
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 50



  earlier because the evidence showed a long-standing pattern of drug

  activity).

        Mr. Sanchez argues that evidence of the 2005 assaults suggested that

  he was someone who would participate in a gang hit. Despite this

  suggestion, we’re not conducting this balancing in the first instance. See

  Sprint/United Mgt. Co. v. Mendelsohn, 552 U.S. 379, 387 (2008)

  (“[Q]uestions of relevance and prejudice are for the District Court to

  determine in the first instance.”). Our role is simply to determine whether

  the district court acted within its discretion. United States v. MacKay, 715

  F.3d 807, 839 (10th Cir. 2013).

        In reviewing the district court’s exercise of discretion, we give the

  evidence of the 2005 assaults their maximum reasonable degree of

  relevance and their minimum reasonable danger of unfair prejudice. See

  p. 40, above. Doing so, we conclude that the district court did not abuse its

  discretion. 7 See United States v. Machado-Erazo, 47 F.4th 721, 733 (D.C.

  Cir. 2018) (deciding in the first instance that evidence of the defendants’

  involvement in three other murders wasn’t unfairly prejudicial in a VICAR

  trial because murder was central to the association’s efforts to control

  members and intimidate others), reissued (D.C. Cir. 2022); United States v.


  7
        The government also argues that even if the district court had erred,
  the error would have been harmless. We need not address this argument
  because no error occurred.

                                        50
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 51



  Millán -Machuca, 991 F.3d 7, 25–26 (1st Cir. 2021) (concluding that the

  district court hadn’t abused its discretion in a VICAR trial by allowing the

  introduction of evidence of three earlier murders committed while the

  defendant was in prison); United States v. Diaz, 176 F.3d 52, 79–80 (2d

  Cir. 1999) (concluding that the district court hadn’t abused its discretion in

  allowing the introduction of evidence of other violent acts to prove the

  existence and scope of an enterprise under VICAR); United States v. Chin,

  83 F.3d 83, 88 (4th Cir. 1996) (concluding that the district court hadn’t

  erred in allowing the introduction of evidence of a prior murder because

  the defendant’s “murder business . . . [had been] part-and-parcel of his

  criminal enterprise”).

        C.    Any possible error would have been harmless when the
              district court allowed the introduction of evidence of Mr.
              Baca’s commission of murder in 1989.

        Mr. Baca also challenges the introduction of evidence of a 1989

  murder that he had allegedly committed, arguing that

             the government had enough other evidence to prove a
              racketeering enterprise,

             the murder had taken place over 20 years before the plots to
              kill Mr. Molina and the corrections officials,

             the Defendants hadn’t contested SNM’s status as a racketeering
              enterprise, and

             the murder had suggested an improper inference of a propensity
              to commit violence.


                                         51
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 52



  We assume for the sake of argument that the district court had erred in

  allowing introduction of evidence about the 1989 murder. But even if the

  court had erred, the error would have been harmless.

        The government bears the burden of proving harmlessness. United

  States v. Holly, 488 F.3d 1298, 1307 (10th Cir. 2007). To satisfy this

  burden, the government must show that the error didn’t affect a substantial

  right. United States v. Charley, 189 F.3d 1251, 1270 (10th Cir. 1999). An

  error affects a substantial right if it had a “‘substantial influence’ on the

  outcome” or left “one in ‘grave doubt’ as to whether it had such effect.”

  Id. (quoting United States v. Rivera, 900 F.2d 1462, 1469 (10th Cir. 1990)

  (en banc)).

        Mr. Baca argues that the evidence played a significant role because

  the government had repeatedly urged admissibility of the evidence. But we

  can’t speculate on the government’s reasons for its persistence.

        Regardless of the government’s reasons for its persistence, the

  evidence occupied only a small part of the six-week trial: The government

  mentioned the evidence only once (when a recording was played); and in

  closing arguments, the government never mentioned this evidence. See

  United States v. Kupfer, 797 F.3d 1233, 1243 (10th Cir. 2015) (concluding

  that any error in admitting evidence was harmless because it “had played

  only a minor role in the trial” and the prosecutor’s closing argument had

  contained no mention of the evidence).

                                        52
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 53



        Mr. Baca also argues that this evidence suggested that he had a

  propensity toward violence. But the jury already knew from other evidence

  that SNM was extraordinarily violent, that its members had committed

  murders, and that Mr. Baca had headed this extraordinarily violent gang.

  For example, multiple SNM members testified that the SNM had allowed

  members to get tattoos only after murdering or assaulting someone.

  Another member testified that SNM had engaged in “[a]nything based

  around violence, murder, extortion, kidnapping, assaults . . . .” R. vol. 5, at

  7785. And other members testified that Mr. Baca had ordered the murder or

  assault of three other inmates in the 1990s and 2000s. 8

        So when the government presented evidence of the 1989 murder, the

  jury would not have been surprised to learn that Mr. Baca, the leader of

  SNM, had been involved in another murder. See id. at 11,588 (testimony

  that Mr. Baca was “jefe [head] of the organization”). Mr. Baca’s attorney

  acknowledged the drumbeat of testimony about murders in a sidebar with

  the judge. The sidebar addressed a witness’s accidental mention of the

  1989 murder. Mr. Baca’s counsel did not object, explaining that he thought

  that the jury had “heard about so many murders” that evidence of the 1989

  murder “kind of went under the radar.” Id. at 9787.




  8
        Mr. Baca doesn’t question the admissibility of that testimony.
                                        53
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 54



        The government presented extensive evidence not only of SNM’s

  violence but also of Mr. Baca’s role in that violence. For the Molina

  murder, three individuals testified that Mr. Baca had revealed his plan for

  SNM members to murder Molina. Two other individuals testified that they

  had heard from other SNM members that Mr. Baca wanted Mr. Molina

  murdered. Still others testified that Mr. Baca had made other incriminating

  statements after the murder. For example, Timothy Martinez testified that

  after the Molina murder, Mr. Baca had said that prison officials had “a

  body” on their hands because they hadn’t believed his statements about

  SNM’s power. R. vol. 5, at 9432–35. And during the direct examination of

  Mr. Duran, the government presented a recording of Mr. Baca threatening

  to hurt family members if their relative (Jerry Armenta) were to testify for

  the prosecution.

        The government’s evidence was equally strong for the conspiracy to

  kill two corrections officials. An FBI agent testified that investigations had

  shown Mr. Baca’s plan, and five SNM members testified that they had

  talked with Mr. Baca about this plan. R. vol. 5, at 9433 (Timothy

  Martinez), 10,082–83 (Robert Martinez), 10,237–50 (Roy Paul Martinez),

  10,613–14, 10,630 (Jerry Montoya), 10,796–97, 10,883–87, 10,893–95,

  10,921, 10,934–36 (Eric Duran). And Mr. Duran provided recordings,

  which corroborated his testimony that Mr. Baca had orchestrated the plan

  to kill the two corrections officials. “[G]iven the nature of this violence-

                                        54
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022    Page: 55



  infested case, we see no reason why testimony about an additional murder

  would cause the jury an improper emotional reaction.” United States v.

  Cruz-Ramos, 987 F.3d 27, 43 (1st Cir. 2021) (quoting United States v.

  Ramirez-Rivera, 800 F.3d 1 (1st Cir. 2015)); see United States v. Piette, 45

  F.4th 1142, 1158 (10th Cir. 2022) (concluding that any error in allowing

  the introduction of testimony as to the defendant’s prior act of molestation

  was harmless because the testimony had “occupied only a few moments in

  a weeklong trial packed with graphic, disturbing evidence of [the

  defendant’s] behavior” and “pale[d] in comparison to the breadth, depth,

  and detail of the remaining sexual molestation evidence the jury heard in

  th[e] case”).

                                      * * *

        We conclude that (1) the district court did not err in allowing

  evidence of the 2005 assaults and (2) any error in allowing evidence of the

  1989 murder would have been harmless.

  4.    Defendants Sanchez and Herrera: The district court did not err in
        declining to sever Counts 6–7.

        Mr. Sanchez and Mr. Herrera argue that the district court erred in

  refusing to sever Counts 6–7 (the murder of Molina) from Counts 9–10 (the

  conspiracy to murder the two corrections officials). 9 This argument


  9
       The first trial was supposed to cover Counts 6–12. But the other
  counts in the first trial were dismissed. After the evidence closed, the

                                        55
Appellate Case: 19-2126   Document: 010110759758     Date Filed: 10/27/2022   Page: 56



  implicates Federal Rule of Criminal Procedure 14, which allows the

  district court to break the counts into separate trials.

        Mr. Sanchez and Mr. Herrera invoke not only Rule 14 but also

  Federal Rules of Evidence 403 and 404(b), arguing that

             evidence about Mr. Baca’s involvement in the conspiracy to
              kill the corrections officials (Counts 9–10) was inadmissible
              against Mr. Sanchez and Mr. Herrera (who had been charged in
              Counts 6 and 7 only for their roles in the Molina murder) and

             the inadmissible evidence created unfair prejudice.

        We reject these arguments. The district court did not abuse its

  discretion in allowing evidence as to Mr. Baca’s involvement in the

  conspiracy to kill the corrections officials. Mr. Sanchez and Mr. Herrera

  failed to show that this evidence had constituted unfairly prejudicial and

  improper character propensity evidence. So the district court did not abuse

  its discretion in declining to sever Counts 6–7.

        A.    The district court did not violate Rules 403 and 404(b) in
              allowing the introduction of evidence as to the conspiracy to
              kill the corrections officials.

        At the trial, the district court allowed the introduction of evidence

  implicating Mr. Baca in the conspiracy to kill the corrections officials




  district court granted Mr. Baca’s oral motion for a judgment of acquittal on
  Count 8. See R. vol. 5, at 11,691, 12,105–106; ECF Doc. 1870, at 7. And
  the government dismissed Counts 11 and 12 after defendant Christopher
  Garcia had entered into a plea agreement.
                                         56
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 57



  (Counts 9–10). But the government did not allege that Mr. Sanchez or Mr.

  Herrera had participated in this conspiracy.

        Even though the evidence didn’t involve Mr. Sanchez or Mr. Herrera,

  they argue that the district court should have excluded the evidence

  because it

              had little probative value in showing a racketeering enterprise
               in light of alternative evidence of an enterprise and a lack of
               dispute as to the enterprise element and

              could result in unfair prejudice.

  The government counters that

              Mr. Herrera and Mr. Sanchez partially forfeited their appellate
               arguments and

              the conspiracy evidence was properly admitted.

  We conclude that Mr. Herrera and Mr. Sanchez generally preserved their

  appellate arguments as to Rules 403 and 404. But the district court acted

  within its discretion in allowing the introduction of this evidence.

        (1)    Mr. Sanchez and Mr. Herrera generally preserved their
               arguments on probative value.

        The government argues that

              Mr. Sanchez forfeited his challenge to the probative value
               based on alternative evidence of an enterprise and

              Mr. Herrera broadly forfeited his Rule 403 argument.




                                         57
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 58



  We disagree. Mr. Sanchez and Mr. Herrera preserved these two arguments,

  but waived their argument that they hadn’t disputed the availability of an

  enterprise.

        The government argues that Mr. Sanchez forfeited his challenge to

  the probative value based on the other evidence of a racketeering

  enterprise. We disagree: In district court, Mr. Sanchez argued that the

  government had other ways to prove a racketeering enterprise, such as

  evidence of drug trafficking, that would avoid the unfair prejudice from

  evidence of the plot to kill corrections officials. This argument had alerted

  the district court to the substance of Mr. Sanchez’s argument that he later

  made in the appeal. See United States v. McIntosh, 29 F.4th 648, 654–55

  (10th Cir. 2022) (“Though his appellate briefs may be more detailed than

  his motion to withdraw the plea, [the defendant’s] arguments below

  nonetheless gave the district court ample opportunity to consider these

  issues.”). So Mr. Sanchez did not forfeit this argument.

        The government also argues that Mr. Herrera forfeited a Rule 403

  challenge because he did not join Mr. Sanchez’s motion to sever Counts 6–

  7. But Mr. Herrera joined Mr. Sanchez’s renewed motion to sever, and that

  motion had incorporated Mr. Sanchez’s motion for severance. Before

  joining Mr. Sanchez’s motion, Mr. Herrera had joined another motion to

  sever Counts 6–7. That motion relied in part on Rule 403 when contesting

  the admissibility of evidence involving the conspiracies to kill the

                                        58
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 59



  corrections officials. So Mr. Herrera did preserve his argument on Rule

  403.

         Though Mr. Sanchez and Mr. Herrera preserved these arguments,

  none of the defendants preserved an argument that they hadn’t disputed a

  racketeering enterprise. See Part 3(A)(2), above. Given the failure to

  preserve this argument, we would ordinarily apply the plain-error standard.

  See id. But the Defendants don’t argue plain error, so we won’t consider

  the argument. Id.

         (2)   The district court did not abuse its discretion in applying
               Rule 404(b).

         Because Mr. Sanchez and Mr. Herrera preserved their other

  arguments invoking Rule 404(b), we apply the abuse-of-discretion

  standard. United States v. Hardwell, 80 F.3d 1471, 1488 (10th Cir. 1996).

  Applying this standard, we uphold the rulings as to Rule 404(b).

         Rule 404(b) requires exclusion of evidence involving prior bad acts

  “to prove a person’s character in order to show that on a particular

  occasion the person acted in accordance with the character.” Fed. R. Evid.

  404(b)(1). But such evidence “may be admissible for another purpose, such

  as proving motive, opportunity, intent, preparation, plan, knowledge,

  identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

  These examples are “illustrative, not exhaustive,” and the rule favors

  admission of “all other-act evidence except that tending to prove only


                                        59
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 60



  propensity.” United States v. Armajo, 38 F. 4th 80, 84 (10th Cir. 2022)

  (emphasis added).

        Mr. Sanchez and Mr. Herrera argue that the evidence improperly

  suggested

             Mr. Baca’s propensity for violence and

             the propensity of Mr. Herrera and Mr. Sanchez to comply with
              an order to murder Mr. Molina.

  But the district court found the evidence probative for three other

  purposes:

        1.    to show that Mr. Baca and others could plot murders from
              prison,

        2.    to show that SNM members could transmit messages and orders
              among themselves even while in prison, and

        3.    to show that SNM was an enterprise engaged in racketeering
              activity.

  R. vol. 1, at 1257–58. Mr. Sanchez and Mr. Herrera don’t question the

  relevance for these purposes, and all of them would be permissible. See

  Fed. R. Crim. P. 404(b)(2).

        (3)   The district court did not abuse its discretion in applying
              Rule 403.

        We apply the abuse-of-discretion standard when reviewing the

  district court’s application of Rule 403. See United States v. Archuleta,

  737 F.3d 1287, 1292 (10th Cir. 2013). Under Rule 403, a district court

  could “exclude relevant evidence if its probative value is substantially


                                        60
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 61



  outweighed by a danger of . . . unfair prejudice.” Fed. R. Evid. 403. On

  appeal, we do not balance the probative value against the risk of unfair

  prejudice in the first instance. See p. 40, above. Rather, we give the

  evidence its “maximum reasonable probative force and its minimum

  reasonable prejudicial value.” See p. 40, above (quoting United States v.

  Tee, 881 F.3d 1258, 1273 (10th Cir. 2018)). Giving the evidence its

  maximum reasonable probative force and minimum reasonable prejudicial

  value, we conclude that the district court acted within its discretion.

        The district court decided not to exclude this evidence based largely

  on the temporal proximity of (1) the conspiracy to kill the two corrections

  officials and (2) the murder of Mr. Molina. The court reasoned that the

  evidence of a conspiracy to kill the corrections officials had shown

             racketeering activities around the same time as the Molina
              murder and

             the ability of Mr. Baca and others to transmit orders to other
              prisoners.

  R. vol. 1, at 1257–58.

        Mr. Sanchez and Mr. Herrera challenge the second rationale, denying

  a dispute over the ability of SNM members to communicate with each other

  in prison. These defendants waived this argument. See p. 59, above.

        Mr. Sanchez and Mr. Herrera also downplay the probative value of

  the conspiracy evidence because the government could have used other

  enterprise evidence. But the district court could assign at least some
                                         61
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 62



  probative value to the evidence even if the government had other ways to

  prove an enterprise. See pp. 45–47, above.

        Mr. Herrera also challenges the district court’s emphasis on the

  superior probative value of the evidence relating to Mr. Baca’s role in the

  conspiracy to kill the corrections officials, relying on a distinction between

  Mr. Baca’s alleged orders to murder Mr. Molina and the two corrections

  officials. In the Molina plot, Mr. Baca allegedly instructed other inmates;

  in the plot against the corrections officials, Mr. Baca allegedly instructed

  individuals outside the prison. This difference, Mr. Herrera argues,

  diminished the probative value of the evidence.

        But the district court focused on Mr. Baca’s ability to issue

  instructions from within the prison, which was the same for both plots.

  This focus supplied a reasonable perspective, allowing the district court to

  view both plots as highly probative of Mr. Baca’s ability to issue orders

  from within a prison.

        Regardless of the probative value, Mr. Sanchez and Mr. Herrera

  argue that the conspiracy evidence sparked unfair prejudice by

             creating adverse inferences about Mr. Baca’s character and
              power over SNM members down the chain of command, which
              in turn suggested that Mr. Sanchez and Mr. Herrera would have
              complied with Mr. Baca’s order to murder Molina; and

             infusing sensationalism because the evidence concerned a plot
              to assassinate state officials.

        The district court rejected the first argument, reasoning that
                                        62
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 63



             the evidence didn’t constitute “character evidence” because it
              related to Mr. Baca’s tendency to engage in particular actions
              (orchestrating murder and enforcing gang rules through violent
              acts) rather than his general traits (character for violence or
              ruthlessness) and

             the jury was likely to interpret the evidence to reflect the
              SNM’s code of violently punishing disobedience rather than
              character traits of SNM members.

  R. vol. 1, at 1258–59.

        This reasoning fell within the district court’s broad realm of

  discretion. The court could reasonably conclude that evidence of Mr.

  Baca’s orders in the plot against the corrections officials hadn’t involved

  improper inferences about character. In fact, Mr. Sanchez and Mr. Herrera

  acknowledge that the facts surrounding the Molina murder had differed

  from the facts involving the plot against the corrections officials. And Mr.

  Sanchez and Mr. Herrera weren’t implicated in the plot against the

  corrections officials. So the district court could reasonably conclude that

  the evidence of that plot wouldn’t have suggested a propensity for Mr.

  Sanchez or Mr. Herrera to commit murder.

        Nor did the district court need to exclude the evidence based on its

  sensationalist quality. The district court could reasonably regard the

  conspiracy to murder corrections officials as an act of defiance, designed

  to enhance SNM’s reputation and power. The sensationalism of that

  evidence didn’t necessarily trump its probative value.

                                       * * *
                                         63
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 64



        We find no abuse of discretion when maximizing the reasonable

  probative value of the evidence and minimizing the reasonable danger of

  unfair prejudice. See pp. 40, 50, above.

        B.    Rule 14 did not require severance.

        Mr. Sanchez and Mr. Herrera also invoke Rule 14, which allows the

  district court to order separate trials for the different counts. Fed. R. Crim.

  P. 14(a). Under this rule, Mr. Sanchez and Mr. Herrera argue that the

  district court should have severed Counts 6–7 to avoid the unfair prejudice

  from evidence involving the plot to kill the corrections officials (Counts 9–

  10). In our view, however, the district court had the discretion to reject

  this argument.

        We usually prefer district courts to conduct joint trials of defendants

  who are charged together. United States v. Zapata, 546 F.3d 1179, 1191

  (10th Cir. 1995). An exception exists when a party shows actual prejudice

  outweighing the expense and inconvenience of separate trials. United

  States v. Thomas, 849 F.3d 906, 911–12 (10th Cir. 2017). “It is not enough

  to show that separate trials may have afforded a better chance of

  acquittal.” Id. at 912. To the contrary, the party proposing severance “must

  show the right to a fair trial is threatened or actually impaired.” Id.

        In considering this burden, the district court concluded that Mr.

  Sanchez and Mr. Herrera hadn’t justified severance of the counts. In

  reviewing this conclusion, we apply the abuse-of-discretion standard,

                                        64
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 65



  recognizing that “the defendant’s task in overturning such a decision is

  difficult.” Id.at 911.

        Trying to satisfy this burden, Mr. Sanchez and Mr. Herrera urge

  actual prejudice from the evidence of a conspiracy to kill the correction

  officials. But we have concluded that the district court had the discretion

  to regard the conspiracy evidence as

             admissible under Rules 403 and 404(b),

             probative of the existence of an enterprise and the ability to
              communicate within the prison system, and

             no more inflammatory than the evidence involving the Molina
              murder.

  See Part 4(A)(2)–(3), above.

        Mr. Sanchez and Mr. Herrera rely heavily on an out-of-circuit

  opinion, United States v. McRae, 702 F.3d 806 (5th Cir. 2012). There the

  Fifth Circuit concluded that the district court had abused its discretion in

  denying severance. Id. at 828.

        In McRae, the party seeking severance was a police officer charged

  with 2 counts in an 11-count indictment. Id. at 810–11, 816. One of the

  counts involved excessive force; the other count involved carrying, using,

  and discharging a firearm in furtherance of a felony crime of violence

  resulting in a death. Id. at 810–11. Other defendants faced additional

  charges involving seizure of a car and burning of a body. Id. at 824. The



                                         65
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 66



  Fifth Circuit concluded that the joint trial had created actual prejudice

  because of

              the highly inflammatory nature of the charges and evidence
               involving the codefendants’ seizure of a car and burning of a
               body,

              the incrimination of the defendant through evidence admissible
               only against the codefendants, and

              the marginal relationship and dissimilarities between the
               charges and evidence against the defendants.

  Id. at 826–28.

        The Fifth Circuit’s opinion provides little guidance here in three

  respects.

        First, the district court could reasonably conclude that the evidence

  about the corrections officials wasn’t particularly inflammatory against

  Mr. Sanchez or Mr. Herrera. See Part 4(A)(3), above.

        Second, Mr. Sanchez and Mr. Herrera were implicated only in the

  Molina murder, not the plot to kill the corrections officials. And the

  McRae court clarified that “the mere presence of a spillover effect does not

  ordinarily warrant severance.” McRae, 702 F.23d at 827 (quoting United

  States v. McCord, 33 F.3d 1434, 1452 (5th Cir. 1994)).

        Third, the charges against Mr. Sanchez and Mr. Herrera (Counts 6–7)

  bore reasonable similarities to the charges against Mr. Baca (Counts 6–7

  and 9–10). For example, all of the charges arose from VICAR and entailed

  overt acts of violence committed in furtherance of SNM as a racketeering
                                        66
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 67



  enterprise. In contrast, the additional defendants in McRae faced additional

  charges under separate statutes.

        Given these distinctions with McRae, the Fifth Circuit’s analysis

  doesn’t suggest unfair prejudice from joinder of the counts involving the

  conspiracy against the corrections officials. And even if the joinder had

  created a risk of unfair prejudice, the district court issued many limiting

  instructions. 10 And at the end of the case, the court instructed the jury to

  “separately consider the evidence against [the individual defendants] and

  return a separate verdict for each as to each crime charged.” Supp. R. vol.

  1, at 592. We have regarded such instructions as enough to curtail

  prejudice. E.g., United States v. Wardell, 591 F.3d 1279, 1301 (10th Cir.

  2009); United States v. Hutchinson, 573 F.3d 1011, 1030–31 (10th Cir.

  2009).

        Despite the district court’s instructions, Mr. Sanchez and Mr. Herrera

  urge prejudice based on

             the government’s evidence of an enterprise that “blurred any
              distinguishing lines between the counts or defendants,”

             the large number of limiting instructions, and

             the use of the same verdict form for all of the defendants.




  10
        Mr. Herrera puts the number at roughly 70. Mr. Sanchez counts at
  least 124 limiting instructions. See p. 89, below.

                                        67
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 68



  In our view, however, the district court acted within its discretion in

  handling the government’s evidence of an enterprise, the large number of

  limiting instructions, and the use of the same verdict form for the

  defendants.

        The Ninth Circuit addressed a similar combination of circumstances

  and upheld the denial of severance in United States v. Baker, 10 F.3d 1374

  (9th Cir. 1993), overr’d in part on other grounds, United States v. Norby,

  225 F.3d 1053, 1059 (9th Cir. 2000), overr’d in part on other grounds,

  United States v. Buckland, 289 F.3d 558, 568 (9th Cir. 2002) (en banc).

  Though the trial here lasted roughly 6 weeks, the trial in Baker had lasted

  over 16 months. Id. at 1386. Over the course of 16+ months, the parties in

  Baker presented evidence of over 2000 drug transactions over 11 years. Id.

        In Baker, the defendants argued that the district court should have

  severed the trial. Id. at 1387–89. Like the defendants here, the Baker

  defendants argued that the court had given too many limiting instructions

  (nearly 200 in that case). Id. at 1388. The Ninth Circuit disagreed,

  following its regular assumption that jurors follow the instructions. Id.

  Based on that assumption, the Ninth Circuit concluded that the “careful

  and frequent limiting instructions militate[d] against finding an abuse of

  discretion.” Id.

        The Ninth Circuit recognized that “the jury had to evaluate a

  tremendous amount of evidence.” Id. (quoting United States v. Casamento,

                                        68
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 69



  887 F.2d 1141, 1150 (2d Cir. 1989)). Despite the volume of evidence, the

  court observed that the “legal concepts” were relatively straightforward,

  drawing a contrast with complex antitrust cases involving “abstruse

  economic theories or an employment discrimination case involving

  technical statistical evidence and formulae.” Id. (quoting Casamento, 887

  F.2d at 1150). The Baker court considered the legal concepts involving

  large-scale drug dealing as within the competence of ordinary jurors. Id.

  Here too, the pertinent legal concepts involve murder, which is “rather

  ordinary in nature, except in [its] viciousness.” Id. (quoting United States

  v. DiNome, 954 F.2d 839, 842 (2d Cir. 1993)).

        Along with the simplicity of the legal concepts and the near-200

  limiting instructions, the Baker court pointed to the jury’s

             selective verdicts (acquittal of some defendants on several
              counts and inability to reach a verdict as to other defendants)
              and

             identification of a flaw in the indictment.

  Id. To the Ninth Circuit, the jury’s actions reflected “conscientious

  attention to each count as it applied to each defendant.” Id. Here too, the

  verdict was selective, with the jury acquitting Mr. Perez on all counts. See

  p. 9 n.2, above.

        Mr. Sanchez downplays this acquittal, asserting that the government

  had presented no evidence against Mr. Perez. But some inmates testified

  that Mr. Perez had acknowledged participating in the Molina murder by
                                        69
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 70



  giving a shank from his walker to Mr. Sanchez and Mr. Rodriguez.

  Irrespective of the strength of the evidence against Mr. Perez, however, the

  district court could reasonably consider his acquittal as proof of the jury’s

  ability to separately consider the evidence as to each defendant. See United

  States v. Caldwell, 560 F.3d 1214, 1221 (10th Cir. 2009) (upholding the

  denial of a motion to sever based partly on the acquittal of one defendant

  on one count, reasoning that the partial acquittal provided “extra

  confidence” that the district court hadn’t abused its discretion). 11

        Mr. Sanchez and Mr. Herrera also urge prejudice from the jury’s use

  of a single verdict form for all four defendants. For prejudice, Mr. Sanchez

  and Mr. Herrera rely on Kansas v. Carr, 577 U.S. 108 (2016), where the

  Supreme Court found no error in a joint trial because the district court had

  (1) instructed the jury to separately consider the guilt of each defendant

  and use a separate verdict form for each one and (2) given defendant-

  specific instructions for aggravating and mitigating circumstances. Id. at

  124. But the Supreme Court did not say that use of the same verdict form

  would have suggested prejudice. In fact, the district court here also



  11
         Downplaying Mr. Perez’s acquittal, Mr. Sanchez points out that he
  isn’t arguing that the jury assessed culpability on a group-wide basis. But
  the district court issued extensive limiting instructions for the jury to
  compartmentalize the evidence against each defendant. So Mr. Sanchez’s
  argument focuses on the jury’s inability to follow those instructions. Mr.
  Perez’s acquittal suggests that the jury could follow the instructions by
  compartmentalizing the evidence against each defendant.
                                        70
Appellate Case: 19-2126    Document: 010110759758   Date Filed: 10/27/2022   Page: 71



  instructed the jury to separately (1) consider the evidence against each

  defendant and (2) assess the guilt of each defendant. In our view, the use

  of a single verdict form didn’t strip the court of its discretion to conduct a

  joint trial.

        With little risk of unfair prejudice, the combination of counts

  promoted judicial economy. Mr. Baca was charged with conspiracies to

  murder Mr. Molina (Counts 6–7) and two corrections officials (Counts 9–

  10). Given these charges, the district court expressed concern that

  severance of Counts 6–7 would create inefficiencies, requiring the

  government to duplicate evidence in separate trials. The district court acted

  reasonably in concluding that the interest in efficiency had outweighed the

  risk of prejudice to Mr. Sanchez or Mr. Herrera. So we find no abuse of

  discretion in the denial of a severance.

                                        * * *

        We uphold the district court’s

                decision to allow the introduction of evidence involving Counts
                 9–10 at a joint trial and the

                refusal to sever Counts 6–7.

  5.    Defendants Sanchez and Baca: The district court did not abuse its
        discretion in declining to sever the Defendants’ trials.

        Mr. Sanchez and Mr. Baca also assert error in refusing to sever their

  trials, alleging prejudice from the use of out-of-court statements by other


                                          71
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 72



  codefendants, many of which were recorded. 12 We reject this assertion for

  procedural and substantive reasons. Procedurally, Mr. Sanchez and Mr.

  Baca waived the issue by failing to file a pretrial motion for severance of

  defendants. And substantively, the district court had the discretion to deny

  severance.

        A.     The codefendants’ out-of-court statements didn’t require
               severance.

        Mr. Sanchez and Mr. Baca argue that the district court erred in

  disallowing separate trials for each defendant. According to Mr. Sanchez

  and Mr. Baca, separate trials were necessary to avoid prejudice from the

  government’s use of statements by the codefendants.

        Many of those statements consist of recordings of government

  witnesses. Before trial, the government redacted names from those

  recordings to conceal the identities of defendants other than the declarants.

        Despite the redactions, Mr. Sanchez and Mr. Baca argue that the

  recordings were probative of their own guilt but admissible only as to




  12
        In arguing that the district court should have severed defendants, Mr.
  Sanchez draws on Mr. Herrera’s argument as to severance of counts. For
  severance of counts, Mr. Herrera focuses on the prejudice from evidence
  implicating Mr. Baca in Counts 9–10 (conspiracy to murder the corrections
  officials). But we have elsewhere rejected Mr. Sanchez’s challenges as to
  the admissibility of that evidence. See Parts 3–4(A), above. So we need not
  further consider any alleged prejudice from that evidence.

                                        72
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 73



  other parties. We conclude that (1) Mr. Sanchez and Mr. Baca waived the

  issue and (2) the district court acted within its discretion.

        (1)   Mr. Sanchez and Mr. Baca waived the issue involving
              severance of defendants based on the out-of-court
              statements.

        A party must file a pretrial motion when seeking severance of

  defendants. Fed. R. Crim. P. 12(b)(3)(D). If the party doesn’t file a pretrial

  motion, the district court considers severance waived unless the party

  shows good cause. Fed. R. Crim. P. 12(c)(3); see United States v. Vance,

  893 F.3d 763, 769 (10th Cir. 2018) (“Failure to comply with the timeliness

  requirement set out in Rule 12 constitutes a waiver.” (quoting United

  States v. Burke, 633 F.3d 984, 987–88 (10th Cir. 2011))). 13

        Mr. Sanchez and Mr. Baca didn’t file a pretrial motion to sever

  defendants. Because Mr. Sanchez and Mr. Baca made no showing of good

  cause, they waived their appellate argument for severance. 14




  13
        Mr. Sanchez argues that he satisfied Federal Rule of Criminal
  Procedure 51’s requirement for preserving a claim of error. Even if he had
  complied with Rule 51, he would also have needed to comply with Rule 12
  by filing a pretrial motion to sever the defendants.
  14
        Mr. Sanchez argues that Rule 12 does not apply because this case
  involves forfeiture, not timeliness. But we regard an argument as untimely
  under Rule 12 when a defendant makes a new argument on appeal. See
  United States v. Vance, 893 F.3d 763, 769 (10th Cir. 2018). And an
  untimely argument under Rule 12 is waived rather than forfeited. Id.
                                        73
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 74



        (2)   Mr. Sanchez and Mr. Baca failed to timely file pretrial
              motions to sever the case as to the defendants.

        The Defendants did file pretrial motions to sever counts. But those

  motions did not address severance of defendants. So these motions didn’t

  preserve an argument to sever defendants. See United States v. Mann, 161

  F.3d 840, 861 n.58 (5th Cir. 1998) (distinguishing motions for severance of

  offenses and defendants for purposes of preservation); United States v.

  States, 652 F.3d 734, 742–43 (7th Cir. 2011) (finding waiver of an

  argument for severance of charges when the defendant moved only to sever

  defendants).

        Mr. Sanchez (joined by Mr. Baca) also filed a motion in limine and a

  supplemental memorandum to exclude the out-of-court statements by other

  codefendants. In oral argument, Mr. Sanchez characterizes these filings as

  pretrial motions to sever the case as to the defendants. We disagree for two

  reasons.

        First, the filings did not ask the district court to sever Mr. Sanchez

  from a trial with Mr. Herrera. 15 Elsewhere, the motion in limine argued that

  due process would require either exclusion of hearsay as to any defendant



  15
        Mr. Sanchez asked the district court to exclude any inadmissible
  statements, “sever Mr. Sanchez’s trial from the trial of defendants Perez,
  Baca, and Garcia,” or provide some other remedy. R. vol. 1, at 1288–89
  (emphasis added). The motion in limine lacked a request to sever Mr.
  Sanchez’s trial from Mr. Herrera’s.

                                        74
Appellate Case: 19-2126     Document: 010110759758   Date Filed: 10/27/2022   Page: 75



  or “a severance of Counts.” R. vol. 1, at 1288 (emphasis added). The

  supplemental memorandum requested exclusion of out-of-court statements

  or severance of “the trial of Counts 6–7 in such a way that [the district

  court would not be] in the position of instructing the jurors to perform a

  ‘mental gymnastic, beyond not only their powers, but anyone else’s.’” Id.

  at 1429 (quoting Nash v. United States, 54 F.2d 1006, 1007 (2d Cir. 1932))

  (emphasis added). Nowhere in the motion in limine or supplemental

  memorandum was there a request for the court to separately try

  Mr. Sanchez or Mr. Baca.

        Second, Mr. Sanchez did not invoke Rule 14 in his motion in limine.

  Granted, the motion in limine cited a Supreme Court opinion, which in turn

  had discussed the purpose of an amendment to Rule 14. Id. at 1288

  (quoting Bruton v. United States, 391 U.S. 123, 130–32 (1968)). But that

  discussion focused on the Sixth Amendment’s Confrontation Clause, which

  is not raised here. Id.

        As a result, the district court ruled on the motion in limine without

  addressing Rule 14 or severance of defendants. The lack of a ruling shows

  that the motion in limine did not alert the district court to an issue

  involving Rule 14 or severance of defendants.




                                          75
Appellate Case: 19-2126   Document: 010110759758     Date Filed: 10/27/2022   Page: 76



        Even if we were to treat the motion in limine as a pretrial motion to

  sever the parties, 16 the Defendants’ argument wouldn’t have been timely or

  sufficient under Rule 12. The deadline for pretrial motions under Rule 12

  was October 6, 2017. Mr. Sanchez moved in limine over three months later,

  days before the trial was to begin. So the motion in limine would have

  been untimely as a pretrial motion.

        Even if we were to overlook the delay, Mr. Sanchez’s appellate

  argument differs from his argument in district court. See 1 Jack B.

  Weinstein & Margaret A. Berger, Weinstein’s Federal Evidence

  § 103.12[3] (Joseph M. McLaughlin ed., 2d ed. 2006) (“The right to claim

  error on appeal is not preserved . . . if the objection [below] is based on a

  different ground than the argument on appeal.”). There he relied on the

  Fifth and Sixth Amendments, not Rule 14. Here, though, Mr. Sanchez and



  16
        A motion in limine may preserve an objection only when the issue
  “(1) is fairly presented to the district court, (2) is the type of issue that can
  be finally decided in a pre–trial hearing, and (3) is ruled upon without
  equivocation by the trial judge.” United States v. McVeigh, 153 F.3d 1166,
  1200 (10th Cir. 1998) (quoting United States v. Mejia-Alarcon, 995 F.2d
  982, 986–88 (10th Cir. 1993)); see also United States v. Yu-Leung, 51 F.3d
  1116, 1121 (2d Cir. 1995) (using this standard when discussing the
  possibility of treating a motion to sever as a motion in limine).

        The first and third requirements were not met. For the first
  requirement, the motion in limine did not expressly invoke Rule 14 or ask
  the court to exercise discretion to sever. See pp. 77–78, below. For the
  third requirement, the district court did not decide whether to sever Mr.
  Sanchez’s trial from Mr. Herrera’s.

                                         76
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 77



  Mr. Baca focus on the court’s discretion to order a severance under Rule

  14 and Zafiro v. United States, 506 U.S. 534 (1993)—not the Fifth or Sixth

  Amendment. See Corbett v. Bordenkircher, 615 F.2d 722, 724 (6th Cir.

  1980) (distinguishing between arguments for severance of counts based on

  procedural rules and arguments for severance based on the right to due

  process).

        Mr. Sanchez asserts that

             he did not need to invoke Rule 14 because it just codifies the
              court’s discretion to avoid unfair prejudice by severing the case
              and

             the Fifth Amendment argument was rhetorical, “subsum[ing]
              . . . [the contention] that severance or some equivalent remedy
              should be granted in the interests of fairness.”

  Sanchez’s Reply Br. at 4–5. These assertions assume that the Defendants

  had asked the district court to sever the defendants based on Rule 14 or

  Zafiro. But the Defendants hadn’t made such an argument in district court.

  There they had urged exclusion of their codefendants’ out-of-court

  statements, not severance of counts.

        Mr. Sanchez points to United States v. Breinig, 70 F.3d 850 (6th Cir.

  1995), arguing that it had treated a Fifth Amendment severance argument

  as an argument under Rule 14. But in Breinig, the defendant had moved for

  severance and requested a separate trial under Rule 14. Id. at 851. Mr.

  Sanchez and Mr. Baca never presented a similar motion or argument in

  district court. So Breinig is distinguishable.
                                         77
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 78



        The Defendants also argue that they preserved the issue by opposing

  the government’s motion to reconsider a plan to empanel two juries. We

  disagree.

        In opposing the government’s motion, the Defendants stated in

  district court that

             they “continue to argue that the proper remedy is for the Court
              to sever Counts 6–7 from Counts 8–12” and

             severance was appropriate “given the evidence as to Defendants
              Perez and Herrera, and the Government’s ongoing disclosure of
              evidence that is not admissible as to all Defendants.”

  Supp. R. vol. 2, at 491. We don’t know what the Defendants meant by

  “sever[ing] the individual Defendants,” and the sentence included no

  authority or explanation. This unexplained, unsupported sentence did not

  fairly alert the district court to a distinct argument for severance of

  defendants. See Tele-Commc’ns, Inc. v. Comm'r., 104 F.3d 1229, 1233–34

  (10th Cir. 1997) (considering an issue forfeited when a brief to the tax

  court had “contain[ed] only a single paragraph addressing the issue” and

  the appellate contention consisted of “ten pages of argument, replete with

  examples and citations”).

        Regardless of the content, however, the Defendants’ response would

  not have been timely as a pretrial motion under Rule 12. The scheduling

  order imposed a deadline of October 6, 2017, and the Defendants filed this

  opposition brief over three months later—the day before the trial was to


                                        78
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 79



  start. So the opposition brief wouldn’t have satisfied Rule 12 as a timely

  motion for severance of defendants. 17

        (3)   The district court did not raise the issue.

        Mr. Sanchez and Mr. Baca also contend that the district court raised

  the issue involving severance of defendants. For this contention, Mr.

  Sanchez and Mr. Baca point to the district court’s

             pretrial statement when responding to the motion in limine and

             proposal of a two-jury plan.

  We reject this contention.


  17
        Mr. Sanchez also renewed his motion for severance during the fifth
  week of the trial. R. vol. 5, at 11,755–58. Mr. Sanchez clarified that the
  “request [was] basically [for] a mistrial . . . and a de facto severance based
  on that.” Id. at 11,758. For this motion, Mr. Sanchez

             reasserted his constitutional arguments against the admission of
              the recordings in his motion in limine and supplemental
              memorandum and

             pointed to Mr. Cordova’s references to Mr. Sanchez during the
              trial.

        But Mr. Sanchez needed to file a pretrial motion “if the basis for the
  motion [was] then reasonably available and the motion [could] be
  determined without a trial on the merits.” Fed. R. Crim. P. 12(b)(3). Mr.
  Sanchez could reasonably expect the government to use Mr. Cordova’s
  testimony about Mr. Perez’s out-of-court statements. In fact, the
  Defendants moved before trial for exclusion of Mr. Cordova’s testimony
  about Mr. Perez’s out-of-court statements. R. vol. 1, at 1277–78. So Mr.
  Sanchez had enough information before the trial to seek severance of the
  defendants. Despite that information, Mr. Sanchez failed to file a pretrial
  motion for severance of the defendants, waiving the issue. See Part
  5(A)(1)–(4), above.

                                        79
Appellate Case: 19-2126   Document: 010110759758     Date Filed: 10/27/2022   Page: 80



        At a pretrial hearing, the district court stated that it did not see a

  constitutional issue in Mr. Sanchez’s motion in limine. The court stated

  that (1) the only issue involved hearsay and (2) a limiting instruction

  would provide an adequate remedy. These statements did not refer to

  severance or Rule 14.

        The week before trial, the district court expressed concern about the

  number of limiting instructions and the out-of-court statements in the

  recordings. Given these concerns, the court proposed empaneling two

  juries: one for Mr. Baca and Mr. Sanchez, and another for Mr. Herrera and

  Mr. Perez. Mr. Sanchez argues that the two-jury plan preserved an

  argument under Rule 14 to sever defendants.

        But in response to the two-jury plan, the Defendants continued to

  urge severance of Counts 6–7. Despite urging severance of counts, the

  Defendants

              declined to seek a separate trial for Mr. Baca and

              expressed logistical concern about the empaneling of two
               juries.

  Given these expressions of concern, the district court had little reason to

  think that Mr. Sanchez and Mr. Baca wanted further separation of trials or

  juries.

                                       * * *




                                         80
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 81



        We thus conclude that Mr. Sanchez and Mr. Baca did not file a

  timely pretrial motion to sever the defendants.

        (4)   Without good cause, Mr. Sanchez and Mr. Baca waived their
              arguments under Rule 14 for severance of defendants based
              on the recorded statements.

        For the recordings, Mr. Sanchez and Mr. Baca lacked good cause to

  forgo a pretrial motion for severance. So the Defendants waived their

  argument as to the recordings.

        For the recordings, Mr. Sanchez and Mr. Baca had ample

  opportunities to file a pretrial motion; and they did not seek severance of

  defendants. Despite these missed opportunities, Mr. Sanchez and Mr. Baca

  haven’t alleged good cause; so they’ve waived their appellate argument for

  severance. See United States v. White, 584 F.3d 935, 949 (10th Cir. 2009).

        Our caselaw has evolved on waiver under Rule 12. Granted, we have

  sometimes reviewed an unpreserved issue of severance for plain error. See,

  e.g., United States v. Jones, 530 F.3d 1292, 1298 (10th Cir. 2008); United

  States v. Iiland, 254 F.3d 1264, 1269 (10th Cir. 2001). But after these

  opinions, we clarified in United States v. Bowline that we will not conduct

  plain-error review for “an untimely Rule 12 argument” in the absence of




                                        81
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022    Page: 82



  good cause. United States v. Bowline, 917 F.3d 1227, 1237 (10th Cir.

  2019). 18

        Even if we were to allow plain-error review, Mr. Sanchez and Mr.

  Baca have not requested review for plain error. And we typically decline to

  consider the possibility of plain error when no one has asks us to consider

  the possibility. United States v. Leffler, 942 F.3d 1192, 1196 (10th Cir.

  2019); see p. 26, above. We thus conclude that the Defendants waived their

  argument for severance based on the recordings.

        (5)    Even without a waiver, the district court would not have
               erred when declining to sever the case as to the defendants.

        Even if we put aside the waiver, we’d reject the Defendants’

  challenge.

        “[I]n a conspiracy trial it is preferred that persons charged together

  be tried together.” United States v. Scott, 37 F.3d 1564, 1579 (10th Cir.

  1994). Despite this preference, the district court can sever the trial to

  avoid prejudice. Fed. R. Crim. P. 14; Zafiro v. United States, 506 U.S. 534,

  537–38 (1993). But “Rule 14 leaves the determination of risk of prejudice



  18
        There we relied on Davis v. United States, 411 U.S. 233 (1973),
  which had established that “an untimely argument subject to Rule 12 is not
  reviewable either in district court or in any subsequent proceedings absent
  a showing of an excuse for being untimely.” United States v. Bowline, 917
  F.3d 1227, 1234 (10th Cir. 2019). In Bowline, we also criticized the
  willingness of some other circuits to conduct plain-error review when the
  appellant hadn’t preserved the argument under Rule 12. Id. at 1237.

                                        82
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 83



  and any remedy for such prejudice to the sound discretion of the district

  court.” United States v. Morales, 108 F.3d 1213, 1220 (10th Cir. 1997)

  (citing Zafiro, 506 U.S. at 541).

        Given this discretion, a defendant “seeking to vacate a conviction

  based upon the denial of a motion to sever faces a steep challenge.” United

  States v. Clark, 717 F.3d 790, 818 (10th Cir. 2013) (quoting United States

  v. Pursley, 577 F.3d 1204, 1215 (10th Cir. 2009)). To obtain reversal of an

  order denying severance of defendants, a party must show

             actual prejudice outweighing the expense and inconvenience of
              separate trials and

             inadequacy of less drastic means to cure potential prejudice
              (like limiting instructions).

  United States v. Hutchinson, 573 F.3d 1011, 1025–27 (10th Cir. 2009).

        (a)   The district court did not err in declining to sever the
              defendants based on the government’s recordings.

        Mr. Sanchez and Mr. Baca rely mainly on prejudice from the use of

  recordings of statements made by codefendants.

        (i)   Mr. Sanchez and Mr. Baca had not shown actual prejudice.

        Actual prejudice exists only if the Defendants have shown “a serious

  risk that a joint trial would compromise a specific trial right of one of the

  defendants, or prevent the jury from making a reliable judgment about guilt

  or innocence.” Zafiro, 506 U.S. at 539. A district court must “weigh the

  prejudice to a particular defendant caused by joinder against the obviously


                                        83
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 84



  important considerations of economy and expedition in judicial

  administration.” United States v. Jones, 530 F.3d 1292, 1304 (10th Cir.

  2008) (quoting Pursley, 474 F.3d at 765).

        Mr. Sanchez and Mr. Baca argue that the recordings caused actual

  prejudice because the statements were probative of their guilt but

  inadmissible against them. The recordings did not directly implicate Mr.

  Sanchez or Mr. Baca, but did undermine their

             attribution of the Molina murder to impulsiveness rather than
              planning and

             denial of the alleged “paperwork.”

  The recordings also bolstered the credibility of government witnesses who

  had been impeached.

        “Evidence that is probative of a defendant’s guilt but technically

  admissible only against a codefendant also might present a risk of

  prejudice.” Zafiro v. United States, 506 U.S. 534, 539 (1993). But

  severance is not always required when inadmissible evidence is probative

  of guilt. For example, severance may be avoidable through limiting

  instructions. See United States v. Linn, 31 F.3d 987, 992 (10th Cir. 1994)

  (noting that limiting instructions could cure the prejudice caused by a

  phone call that implicated the defendants but was inadmissible against

  them). Or a mixed verdict might dispel worries about prejudice. See United

  States v. Morales, 108 F.3d 1213, 1220 (10th Cir. 1997) (concluding that


                                        84
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 85



  an inability to reach a verdict on one count could show mitigation of

  prejudice from the introduction of inadmissible evidence). Mr. Sanchez and

  Mr. Baca point to no precedent compelling severance whenever the court

  allows the use of probative evidence that is admissible only as to other

  defendants.

        Instead, Mr. Sanchez cites four out-of-circuit opinions, where other

  courts have found an abuse of discretion in denying severance:

               United States v. Baker, 98 F.3d 330 (8th Cir. 1996)

               United States v. McRae, 702 F.3d 806 (5th Cir. 2012)

               United States v. Davidson, 936 F.2d 856 (6th Cir. 1991)

               United States v. Blunt, 930 F.3d 119 (3d Cir. 2019)

  Those opinions do not bind us and are distinguishable.

        In United States v. Baker, 98 F.3d 330 (8th Cir. 1996), for example,

  the Eighth Circuit reversed the denial of severance because (1) the charges

  facing the defendant differed from the charges against his codefendants,

  (2) most of the trial evidence was admissible only against a single

  codefendant, and (3) that evidence was “highly inflammatory.” Id. at 335.

        Similarly in United States v. McRae, 702 F.3d 806 (5th Cir. 2012),

  the Fifth Circuit required severance based on the allowance of inadmissible

  and probative evidence when the government’s case consisted mainly of

  evidence against the codefendants, who were facing charges involving a

  more violent conspiracy. Id. at 824; see pp. 65–66, above.
                                        85
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 86



        Baker and McRae differ from our case because the district court

  could reasonably view the inadmissible recordings here as relatively

  inconsequential to Mr. Sanchez or Mr. Herrera. And all of the defendants

  faced charges involving a conspiracy to murder Mr. Molina (Counts 6–7).

        Mr. Sanchez asserts in oral argument that the other two cited cases

  involve defendants participating in a single conspiracy: United States v.

  Davidson, 936 F.2d 856 (6th Cir. 1991), and United States v. Blunt, 930

  F.3d 119 (3d Cir. 2019). But those opinions also present different facts.

        For example, in Davidson, the Sixth Circuit found a strong showing

  of prejudice when

             the defendant has been charged with only one count and

             his codefendant had been charged in ten other counts.

  936 F.2d at 861. The evidence against the codefendant included an

  amended tax return that was both probative of the defendant’s guilt and

  inadmissible against the defendant. Id. But in our case, the redacted

  recording occupied only a small part of the trial and did not directly

  implicate the Defendants.

        The facts also differed in United States v. Blunt, 930 F.3d 119 (3d

  Cir. 2019). There the district court had conducted a joint trial, and the

  defendant’s wife presented inadmissible and probative testimony against

  the defendant. Id. at 126. Although the alleged conspiracy involved both



                                        86
Appellate Case: 19-2126    Document: 010110759758    Date Filed: 10/27/2022   Page: 87



  the husband and wife, the case involved highly inflammatory testimony and

  spousal privilege. Id. at 126–27.

            Granted, use of the recordings here prevented cross-examination of

  the declarants. But the redactions softened any prejudicial impact. See

  United States v. Parker, 241 F.3d 1114, 1117 (9th Cir. 2001) (upholding

  the introduction of a recording in part because redactions had softened the

  potential prejudice to the defendant). And the recordings just corroborated

  what was already considered admissible for all of the defendants. See

  United States v. Sarracino, 340 F.3d 1148, 1165 (10th Cir. 2003)

  (declining to find actual prejudice when the discrepancy was insignificant

  between the admissible and inadmissible evidence). For example, the

  corroboration mirrored the testimony of four individuals directly involved

  in the stabbing of Mr. Molina (Mario Rodriguez, Timothy Martinez, Jerry

  Armenta, and Jerry Montoya). They testified that (1) Mr. Sanchez had

  organized the Molina murder and (2) Mr. Baca had spoken often about the

  Molina murder and had threatened one of the participants.

            We thus conclude that Mr. Sanchez and Mr. Baca haven’t shown

  actual prejudice that outweighs the expense and inconvenience of separate

  trials.




                                          87
Appellate Case: 19-2126   Document: 010110759758     Date Filed: 10/27/2022   Page: 88



         (ii)   Even if actual prejudice had otherwise existed, the district
                court enjoyed discretion to alleviate the prejudice through
                limiting instructions.

         Even if actual prejudice exists, the court can often cure the prejudice

  through “less drastic measures, such as limiting instructions.” Zafiro v.

  United States, 506 U.S. 534, 539 (1993). We often consider limiting

  instructions because we presume that juries follow them. Richardson v.

  Marsh, 481 U.S. 200, 211 (1987).

         That presumption applies because the district court gave extensive

  instructions on how the jury was to consider evidence. For example, when

  the trial started, the court told the jury that

               an instruction “not to consider a particular statement”
                prevented any reference to that statement in the deliberations
                and

               an instruction to “consider a particular piece of evidence for a
                specific purpose” restricted the jury to considering the
                evidence “only for that purpose.”

  R. vol. 5, at 14,650. And when the court allowed introduction of the

  recordings, the court gave clear limiting instructions. See, e.g., id. at

  11,189 (instructing the jury to consider a recording of Mr. Perez only in

  the deliberations “as to Mr. Perez and not as to the other three

  defendants”). And in the final instructions, the court again instructed the

  jury

               to consider the recordings only “as evidence against the
                defendant who [was] the subject of the recording,” Supp. R.
                vol. 1, at 565,
                                          88
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 89




             to use the evidence admitted for a limited purpose, id. at 551,
              and

             to separately consider the guilt of each defendant, id. at 549,
              585, 592.

        Mr. Sanchez and Mr. Baca argue that the sheer number of limiting

  instructions prevented the jury from following the instructions. For this

  argument, Mr. Sanchez says that the district court issued more than 120

  limiting or curative instructions during the trial. See p. 68 n.10, above.

  And Mr. Sanchez points to an incident where even the prosecutor

  misinterpreted the limited purpose of particular evidence. R. vol. 1, at

  1941; R. vol. 5, at 5680.

        Mr. Sanchez overstates the difficulty of following the limiting

  instructions and cites no authority suggesting the jury’s inability to

  compartmentalize the evidence against each defendant. See United States v.

  Blankenship, 382 F.3d 1110, 1123 (11th Cir. 2004) (“In general, the strong

  presumption is that jurors are able to compartmentalize evidence by

  respecting limiting instructions specifying the defendants against whom the

  evidence may be considered.”); see also United States v. Hines, 696 F.2d

  722, 732 (10th Cir. 1982) (“[T]here is no prejudice if evidence is such that

  the jury could compartmentalize it against each defendant.”). In fact, many

  of the cited instructions involve something other than a recorded statement.

  See, e.g., R. vol. 5, at 6916, 10,763, 11,417 (instructing the jury to

                                        89
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 90



  disregard a non-responsive answer). And many other instructions just told

  the jury to use the statements for a particular purpose other than to prove

  the truth of the matter. See, e.g., id. at 6279, 9558, 9913, 10,364, 10,862,

  10,888, 11,416, 11,922, 11,943, 11,945, 12,506, 12,948–49.

        As the Defendants point out, however, the district court did issue

  many limiting instructions about the recordings. For example, in a 2-day

  period, the district court issued 23 limiting instructions about the

  recordings. Id. at 10,625, 10,651, 10,815, 10,837, 10,849–50, 10,855–56,

  10,860, 10,874, 10,876–77, 10,881–83, 10,886, 10,894, 10,903, 10,910,

  10,917–20, 10,922, 10,924, 10,928, 10,934. Each time a recording was

  admitted, the court told the jury that the recording could be used only

  against Mr. Baca, not Mr. Herrera or Mr. Sanchez. Over the next 2 days,

  the court issued roughly 14 more limiting instructions as to the use of

  recorded statements by Mr. Perez or Mr. Herrera. Id. at 11,189, 11,214,

  11,225, 11,228, 11,232, 11,256, 11,259, 11,275, 11,277, 11,291, 11,296,

  11,305, 11,332, 11,377. Given the discrete timing of the recordings and the

  repeated issuance of the same limiting instructions, the court could

  reasonably credit the jury’s ability to follow the limiting instructions. See

  United States v. Pinto, 838 F.2d 426, 434 (10th Cir. 1988) (concluding that

  “the jury was able to compartmentalize the evidence as to each of the

  defendants” based on the district court’s limiting instructions and the



                                        90
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 91



  government’s presentation of evidence against a codefendant at a discrete

  point in the trial).

        In crediting the jury’s ability to follow the instructions, the district

  court could properly consider the jury’s distinctions among the defendants.

  For example, the jury found Mr. Perez not guilty and the other defendants

  guilty. See United States v. Dazey, 403 F.3d 1147, 1165 (10th Cir. 2005)

  (noting that the acquittal of codefendants on some charges showed that the

  jury had separately considered each defendant).

        Given the discrete timing of the recordings, the repeated use of the

  same limiting instructions, and the acquittal of Mr. Perez, we conclude that

  the district court acted within its discretion by crediting the jury’s ability

  to follow the many limiting instructions.

        B.     Severance wasn’t required based on live testimony
               recounting out-of-court statements that had directly
               implicated Mr. Sanchez.

        Mr. Sanchez also relies on live testimony about two out-of-court

  statements that directly implicated him:

        1.     Mr. Urquizo testified that Mr. Perez had said that he gave a
               shank to Mr. Sanchez and Mr. Rodriguez for the murder.

        2.     Mr. Armento testified that Mr. Herrera had said that he and Mr.
               Sanchez had the “say-so” in the murder of Mr. Molina.

  R. vol. 5, at 7378–79, 8705. But Mr. Sanchez did not apprise the district

  court of his complaints about these two out-of-court statements. By failing

  to apprise the district court, Mr. Sanchez failed to preserve this argument

                                        91
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 92



  in district court. See Fox v. Ward, 200 F.3d 1286, 1294 (10th Cir. 2000).

  Even if the argument had been preserved, Mr. Sanchez hasn’t shown that

  the district court abused its discretion, as the district court promptly gave a

  limiting instruction after each reference. See p. 91, above.

                                        * * *

        Because Mr. Sanchez and Mr. Baca did not file a timely pretrial

  motion to sever defendants, they waived this appellate argument. Even

  without a waiver, the district court would not have abused its discretion in

  declining to sever the trials of Mr. Sanchez and Mr. Baca.

  6.    All defendants: The district court did not abuse its discretion in
        denying the motions for a continuance.

        The Defendants argue that the district court erred in denying their

  two motions to continue the trial. The first motion came after the district

  court said that it would disqualify Mr. Herrera’s lead counsel because of a

  conflict of interest. At that time, the trial was about two months away. The

  second motion came months later, days before the trial was to begin. The

  district court denied both motions.

        A.    We apply the abuse-of-discretion standard.

        We review the denial of a continuance for an abuse of discretion.

  United States v. Glaub, 910 F.3d 1334, 1344 (10th Cir. 2018). The district

  court abused its discretion only if the rulings were “arbitrary or




                                         92
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 93



  unreasonable and materially prejudiced the defendant[s].” Id. (quoting

  United States v. McKneely, 69 F.3d 1067, 1076–77 (10th Cir. 1995)).

        In applying this standard, we consider four factors:

        1.    “[T]he diligence of the party requesting the continuance,”

        2.    “[t]he likelihood that the continuance, if granted, would
              accomplish the purpose underlying the party’s expressed need
              for the continuance,”

        3.    “[t]he inconvenience to the opposing party, its witnesses, and
              the court resulting from the continuance,” and

        4.    “[t]he need asserted for the continuance and the harm that
              appellant might suffer as a result of the district court’s denial
              of the continuance.”

  United States v. Rivera, 900 F.2d 1462, 1475 (10th Cir. 1990) (en banc)

  (quoting United States v. West, 828 F.2d 1468, 1470 (10th Cir. 1987)). The

  fourth factor is the most important. United States v. McClaflin, 939 F.3d

  1113, 1117 (10th Cir. 2019).

        B.    The district court did not err in denying Mr. Herrera’s first
              request for a continuance.

        About two months before trial, the district court stated that it would

  disqualify Mr. Herrera’s attorney (Mr. Michael Davis) because he had

  represented a codefendant. Mr. Herrera had a second attorney (Ms. Carey

  Bhalla), who had helped Mr. Davis with legal research and writing. When

  the court announced the disqualification of Mr. Davis, Ms. Bhalla became

  the sole attorney for Mr. Herrera. Given her inexperience in trying cases,



                                        93
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 94



  Mr. Herrera asked the district court to appoint a more experienced new

  lead counsel and to continue the trial.

        The district court appointed a new attorney (Mr. William R.

  Maynard), but denied the request for a continuance. Despite the denial, the

  court allowed Mr. Herrera to renew the motion for a continuance. R. vol. 5,

  at 2093. Mr. Herrera never renewed the motion, but he challenges the

  denial of his motion to continue the trial.

        When denying the motion to continue, the district court couldn’t have

  known whether two more months would be enough time for Mr. Maynard to

  step in as lead trial counsel. That question turned largely on four sets of

  questions:

        1.     How did Mr. Davis leave the case for his successor? Did Mr.
               Davis provide Mr. Maynard with material that would facilitate
               his trial preparation, or would Mr. Maynard need to start over?
               For example, did Mr. Davis give Mr. Maynard material that he
               could use to draft an opening statement, closing argument, or
               examination outlines?

        2.     How much help could Mr. Maynard get from Ms. Bhalla in
               preparing for trial? She lacked trial experience, but she had
               represented Mr. Herrera for over a year. Given her presumed
               knowledge of Mr. Herrera’s case, could she help Mr. Maynard
               in preparing his opening statement, closing argument, and
               examination outlines?

        3.     How much help could Mr. Maynard expect from counsel for Mr.
               Baca or Mr. Sanchez? If the Defendants’ attorneys had divided
               responsibility for cross-examinations, Mr. Maynard might have
               needed to prepare cross-examinations for only a fraction of the
               government’s witnesses. Had defense counsel divided
               responsibilities for their cross-examinations?


                                        94
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 95



        4.    How quickly could Mr. Maynard absorb the information? The
              district court viewed Mr. Herrera’s role as limited. Given Mr.
              Herrera’s limited role, how much detail would Mr. Maynard
              need to learn?

        Mr. Herrera’s motion for a continuance shed no light on these four

  sets of questions, so the district court had little meaningful information to

  assess Mr. Maynard’s need for more preparation time. Given the shortage

  of available information, the district court took a “wait and see” approach.

  The court acknowledged its inability to know the status of trial

  preparation. But the court noted that the prior attorney (Mr. Davis) was

  well-regarded and had likely forwarded the case in good shape. So the

  court assumed that Mr. Maynard would not need to start over.

        But the court recognized that this was just an assumption and told

  Mr. Herrera’s new trial team that they could present new material ex parte

  if they encountered problems in preparing for trial. Despite this

  opportunity, Mr. Herrera’s new trial team didn’t provide the court with any

  new material showing problems in their preparation. 19

        In a reply brief, Mr. Herrera argues that he did update the court

  through the second motion to continue and a supplement to the motion.




  19
        Based on the failure to provide the court with new material, the
  government argues that Mr. Herrera failed to preserve the issue. We need
  not decide the preservation issue. Even if Mr. Herrera had preserved the
  issue, we’d reject his argument on the merits.
                                        95
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 96



  And at oral argument, Mr. Herrera insists that he treated the two motions

  to continue as part of the same argument for a continuance.

        But Mr. Herrera has conflated the two motions for a continuance. The

  first motion relied on the disqualification of Mr. Davis; the second motion

  relied on the government’s delay in disclosing information. Not only did

  the grounds differ in the two motions, but the second motion didn’t even

  refer to the earlier request for a continuance or the disqualification of Mr.

  Davis. So Mr. Herrera’s second motion for a continuance did not furnish

  the district court with any new insight into the need for a continuance

  because of Mr. Davis’s disqualification.

        “The first task of an appellant is to explain to us why the district

  court’s decision is wrong.” Nixon v. City & Cty. of Denver, 784 F.3d 1364,

  1366 (10th Cir. 2015). But Mr. Herrera does not directly challenge the

  district court’s reasoning in denying his first motion for a continuance. See

  United States v. Leal, 32 F.4th 888, 901 (10th Cir. 2022) (rejecting a

  criminal appellant’s arguments that did not directly challenge the district

  court’s reasoning).

        Mr. Herrera instead argues that the four-factor test supported a

  continuance, but we’re not deciding the need for a continuance in the first

  instance. We are deciding only whether the district court abused its

  discretion through its “wait and see” approach. And Mr. Herrera does not

  explain how the district judge abused his discretion.

                                        96
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 97



        In our view, the district court took a reasonable approach when Mr.

  Herrera had to change attorneys. The court reasoned that because the trial

  was still two months away, Mr. Herrera’s new legal team might have had

  enough time to prepare.

        Mr. Herrera argues that this assumption “was unwarranted and

  unrealistic.” Herrera’s Opening Br. at 29–30. But if the court’s optimism

  had been unrealistic, the new trial team had a chance to show the court its

  error. Despite this chance, the trial team stayed silent. Given that silence,

  the district court could have inferred that Mr. Maynard had readied himself

  for trial with help from his client, Ms. Bhalla, Mr. Davis, and counsel for

  Mr. Baca and Mr. Sanchez.

        Mr. Herrera points to later developments in the trial, arguing that

  they showed inadequate preparation time for the new attorney. But we

  evaluate the district court’s exercise of discretion based on the information

  presented at the time of the ruling. See United States v. Sanchez, 790 F.2d

  245, 251 (2d Cir. 1986) (“Our review of the district judge’s exercise of

  discretion [to try the defendant in absentia rather than conduct separate

  trials or continue both trials] must be based on the relevant circumstances

  confronting the judge at the time of his ruling, without the benefit of

  hindsight.”); Logan v. Marshall, 680 F.2d 1121, 1123 (6th Cir. 1982) (per

  curiam) (“We must evaluate the validity of the court’s ruling in light of the

  information available to the trial judge at the time of his ruling.”).

                                        97
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022    Page: 98



                                       * * *

        If the prior attorney hadn’t left the case in proper shape, the new trial

  team could have privately told the district court. But the new trial team

  didn’t use that opportunity. And in the later motion to continue, the new

  trial team shifted gears, complaining about the timing of the government’s

  disclosures and saying nothing more about the disruption from the change

  in counsel. So we conclude that the district court acted within its

  discretion in declining to continue the trial based on the disqualification of

  Mr. Davis. See United States v. Akins, 746 F.3d 590, 608–609 (5th Cir.

  2014) (concluding that the district court didn’t abuse its discretion by

  denying a continuance when the case was complex and the defendant’s new

  attorney had been appointed only 46 days before the trial).

        C.      The district court did not err in denying the Defendants’
                second motion for a continuance.

        Days before the trial was to start, Mr. Herrera, Mr. Baca, and Mr.

  Sanchez moved for a continuance based on the government’s disclosure of

  voluminous evidence in the runup to trial. The district court denied the

  motion for a continuance.

        On appeal, the Defendants argue that the district court abused its

  discretion in declining to grant the continuance based on the government’s

  delay in disclosures. We conclude that the district court acted within its

  discretion.


                                        98
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 99



        In denying the second motion to continue, the district court gave

  seven reasons:

        1.    The Defendants had enough time to review most of the
              discovery, and the inmates’ continued phone calls made
              ongoing disclosures inevitable.

        2.    The Defendants had years to prepare, and the district court had
              granted multiple continuances.

        3.    The public’s interest in proceeding to trial outweighed the
              interests of defense counsel in reviewing the inmates’ recorded
              phone calls, which had occupied much of the late disclosures.

        4.    The government had acted in good faith in producing discovery
              materials throughout the litigation.

        5.    The recently disclosed evidence was probably not material.

        6.    Defense counsel could review newly disclosed material during
              the trial’s off-hours.

        7.    The jury selection process was already underway.

  Supp. R. vol. 1, at 652–54.

        On appeal, the Defendants again argue that the four factors supported

  a continuance. But we’re not applying these factors in the first instance;

  we’re just evaluating the reasonableness of the district court’s application

  of these factors.

        First, the district court reasoned that (1) the Defendants had already

  received most of the discovery and (2) the late disclosures had largely

  involved inmates’ continuing phone calls. Given the continuing phone




                                        99
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 100



  calls, the court reasoned that the government would need to keep making

  disclosures shortly before the trial with or without a continuance.

         The Defendants argue that they couldn’t use all of the late-disclosed

  evidence, had to restrain their cross-examinations to avoid missteps, and

  couldn’t prepare as well as the prosecutors. But the district court

  considered the Defendants’ inability to review every discovery item,

  concluding that this inability wouldn’t prevent a fair trial. Though another

  judge might have reached a different conclusion, the district court’s

  conclusion was at least reasonable.

         The late disclosures largely consisted of the inmates’ recorded calls.

  Before disclosing those calls, the government had to identify the

  participants and assess the materiality of the calls. To identify the

  participants and assess materiality, the government had to spend time

  listening to the recordings to determine the need for disclosure. After

  listening to the calls, the government provided logs, identifying the dates

  of the calls and the participants. 20 Because the government furnished




  20
         This is an example of the logs:

                                        100
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 101



  recordings for almost 60,000 calls, the government had to listen to the

  calls in order to assess the need for disclosure and to provide meaningful

  logs. So some delay was inevitable. And because the calls continued

  through the trial, delays in disclosure would presumably recur even with a

  continuance. Given that reality, the district court acted reasonably by

  concluding that a continuance would not prevent disclosure of at least

  some recordings on the eve of trial.

         Second, the district court reasoned that it had already granted

  multiple continuances, giving the Defendants years to prepare. This

  rationale was at least reasonable. The government had indicted the

  Defendants in October 2015. Based on that indictment, the court scheduled

  the trial to start in October 2016. But the court granted three continuances

  before rescheduling the trial roughly 1½ years after the initial trial date.




  Supp. R. vol. 2, at 468.
                                         101
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022    Page: 102




         The Defendants disregard those continuances and insist that the court

  could have rescheduled the trial again. But this argument ignores the

  district court’s need to schedule the second trial and another trial for a

  related case.

         The district court had set aside eight weeks for the trial of Mr.

  Herrera, Mr. Sanchez, Mr. Baca, and Mr. Perez. And after this trial, the

  court had to conduct two more trials in related cases, which would

  collectively take sixteen more weeks. So a fourth continuance of this trial

  likely would have had a domino effect, requiring the court to reset other

  trials occupying sixteen weeks.

         In his reply brief, Mr. Herrera argues that the court could have

  rescheduled his trial after the other two. Presumably, Mr. Herrera is

  implying that the court could have granted an eight-month continuance,


                                        102
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022    Page: 103



  moving the trial from January to September 2018. But we presume that

  these weren’t the district judge’s only cases going to trial. And we lack

  any information about the district judge’s trials in unrelated cases. 21

  Reshuffling the trials could have disrupted preparation and delayed trials

  for not only the defendants in the related cases but also countless other

  defendants awaiting trial. See Gandy v. Alabama, 569 F.2d 1318, 1323 n.9

  (5th Cir. 1978). 22




  21
         Mr. Herrera asserts:

         The government . . . offers no reason why Mr. Herrera’s trial
         could not have been rescheduled after those other trials. After
         all, it was apparent that Mr. Herrera and his codefendants were
         asking for a significant continuance (not just for an extra week
         or two), and they did not voice any concern about being placed
         at the back of the line.

  Herrera’s Reply Br. at 16. This assertion masks the dilemma facing the
  district court: The new trial team never told the judge how much more time
  they wanted. Without that information, the judge just knew that a
  continuance would likely upend his other trial settings.

  22
         The Gandy court stated:

         To permit a continuance to accommodate one defendant may in
         itself prejudice the rights of another defendant whose trial is
         delayed because of the continuance. Played to an extreme
         conclusion, this indiscriminate game of judicial musical chairs
         could collapse any semblance of sound administration, and work
         to the ultimate prejudice of many defendants awaiting trial in
         criminal courts.

   Gandy, 569 F.3d at 1323 n.9.

                                        103
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 104



         Even if the district court had sua sponte considered an eight-month

  continuance, it could have jeopardized the Defendants’ prosecutions under

  the Speedy Trial Act. See 18 U.S.C. § 3161(c)(1). The eight-month delay

  would stem from the district court’s need to conduct the other two trials.

  But “[n]either a congested court calendar nor the press of a judge’s other

  business can excuse delay under the [Speedy Trial Act].” United States v.

  Andrews, 790 F.2d 803, 808 (10th Cir. 1986); see also Speedy Trial Act,

  18 U.S.C. § 3161(h)(7)(C) (disallowing an ends-of-justice continuance

  “because of general congestion of the court’s calendar”). 23 So the district

  court acted reasonably in declining to grant a fourth continuance.

         Third, the district court reasoned that the public had an interest in

  proceeding to trial. This rationale was again at least reasonable, for the

  Speedy Trial Act reflects congressional intent “to serve the public interest

  in bringing prompt criminal proceedings.” United States v. Apperson, 441

  F.3d 1162, 1177–78 (10th Cir. 2006); see p. 104 n.23, above.

         Fourth, the district court reasoned that the government had acted in

  good faith in producing discovery materials throughout the litigation. The


  23
        The Speedy Trial Act promotes the interests of not only the
  defendants but also the public. See Zedner v. United States, 547 U.S. 489,
  500–501 (2006) (“[T]he Speedy Trial Act] was designed with the public
  interest firmly in mind.”). So the Defendants’ consent would not have
  automatically justified exclusion of the eight-month period under the
  Speedy Trial Act. See United States v. Williams, 511 F.3d 1044, 1054–55
  (10th Cir. 2007).

                                        104
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 105



  Defendants accuse the government of gamesmanship, but the district court

  disagreed. Perhaps other judges might have sided with the Defendants, but

  the district court’s characterization was at least reasonable.

         Fifth, the district court reasoned that the late disclosures had

  probably involved immaterial information. This rationale was again at least

  reasonable. The late disclosures largely involved impeachment material

  involving recorded calls by prosecution witnesses, and the Defendants

  already had thousands of pages of written statements and hundreds of hours

  of recorded statements to use in impeaching the government’s witnesses.

         Sixth, the district court reasoned that defense counsel would have

  time during the trial to continue reviewing discovery materials. This

  rationale was again at least reasonable. Indeed, the Defendants did use at

  least some of the newly furnished information in questioning witnesses.

         Finally, the district court reasoned that the court and parties had

  already invested extensive time and effort in planning for the trial to

  proceed as planned. The court had already summoned roughly 200 potential

  jurors, and the parties had “read numerous special questionnaires.” Supp.

  R. vol. 1, at 654. The Defendants do not address this part of the rationale,




                                        105
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 106



  and it was at least reasonable. The court could legitimately consider the

  inconvenience to itself, the jurors, and the parties. 24

                                        * * *

         The district court had discretion to deny the two requests for

  continuances. In exercising this discretion, the court considered the

  pertinent factors and reasonably concluded that they weighed against the

  requested continuances. This conclusion fell within the district court’s

  discretion.

  7.     All defendants: The Defendants waived their challenge to the
         constitutionality of VICAR’s position clause.

         The Defendants were convicted of violating VICAR’s “position

  clause,” which outlaws racketeering activity to maintain or enhance one’s

  position in the enterprise. 18 U.S.C. § 1959(a). The parties disagree on the

  constitutionality of the clause. The government defends the clause based

  on Congress’s power under the Commerce Clause. The Defendants argue

  that the Commerce Clause does not support constitutionality of the clause

  with respect to their alleged conduct.




  24
        Mr. Herrera asserts that we should disregard inconvenience to the
  district court because the government failed to act cooperatively,
  diligently, or responsibly. But the district court rejected Mr. Herrera’s
  characterization of the government’s conduct, and that rejection was
  reasonable. See pp. 104–105, above. So the district court could consider
  inconvenience.
                                        106
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 107



         Mr. Herrera, Mr. Baca, and Mr. Sanchez waived the issue by failing

  to raise a pretrial challenge to the constitutionality of VICAR’s position

  clause. After the trial, another defendant in a later trial (Arturo Garcia)

  challenged the constitutionality of the position clause. Mr. Herrera, Mr.

  Sanchez, and Mr. Baca orally asked for leave to join the motion.

         The court denied Mr. Garcia’s motion. United States v. DeLeon, 2020

  WL 353856, at *67–72, 87, 42, 99–105 (D. N.M. Jan. 21, 2020)

  (unpublished). In denying the motion, the court acknowledged that Mr.

  Herrera, Mr. Baca, and Mr. Sanchez had asked to join Mr. Garcia’s motion.

  Id., 2020 WL 353856, at *42. But the court did not decide the Commerce

  Clause issue for Mr. Herrera, Mr. Baca, or Mr. Sanchez.

         A.    Because the constitutional argument is not jurisdictional,
               the Defendants needed to make this argument in a pretrial
               motion to dismiss.

         The government argues that the Defendants did not preserve these

  challenges. Preservation turns on whether we consider the challenge as a

  perceived defect in the indictment or a lack of subject-matter jurisdiction.

         A pretrial motion is required when a defendant objects to prosecution

  based on “a defect in the indictment or information,” including “failure to

  state an offense.” Fed. R. Crim. P. 12(b)(3)(B). If the defendant doesn’t

  file a pretrial motion, a later challenge to the prosecution would be

  considered untimely. Fed. R. Crim. P. 12(c). But a court can consider an



                                       107
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 108



  untimely challenge when the defendant shows good cause. Fed. R. Crim. P.

  12(c)(3).

         Jurisdictional challenges are different. For example, defendants can

  challenge the prosecution based on subject-matter jurisdiction at any time

  while the case is pending. Fed. R. Crim. P. 12(b)(2).

         Mr. Herrera argues that his constitutional challenges involved

  subject-matter jurisdiction. Under Mr. Herrera’s argument, VICAR’s

  position clause exceeds congressional power by encompassing purely state-

  law crimes. And by challenging congressional power to address state-law

  crimes, Mr. Herrera argues that he’s questioning the district court’s

  jurisdiction, which would obviate the need to file a pretrial motion. The

  government disagrees, arguing that Mr. Herrera is alleging a defect in the

  indictment rather than a lack of jurisdiction. We agree with the

  government.

         Mr. Herrera’s challenge involves the constitutionality of VICAR both

  on its face and as applied. We held in United States v. DeVaughn that

  challenges to the constitutionality of a criminal statue do “not implicate a

  court’s subject matter jurisdiction.” 694 F.3d 1141, 1153–54 (10th Cir.

  2012). 25 There, however, we were addressing an as-applied challenge. Id. at


  25
       In DeVaughn, we observed that “a court has jurisdiction over a
  criminal case even when it or a higher court later determines the statute
  under which the defendant was prosecuted is unconstitutional.” 694 F.3d at

                                       108
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 109



  1153. At a minimum, DeVaughn would require a pretrial motion for the

  Defendants’ as-applied challenge.

         But does DeVaughn’s holding also encompass facial challenges to the

  constitutionality of a criminal statute? We often interpret general language

  in cases “as referring in context to circumstances then before the Court.”

  Illinois v. Lidster, 540 U.S. 419, 424 (2004). And the circumstances of

  DeVaughn involved a challenge to a statute as applied, not on its face. 694

  F.3d at 1153. Given the factual context of DeVaughn, we’ve later issued

  unpublished opinions stating that we’d not yet squarely decided whether

  facial challenges to the constitutionality of a criminal statute involve the

  court’s subject-matter jurisdiction. See United States v. Rickett, 535 F.

  App’x 668, 671 (10th Cir. 2013) (unpublished) (noting that the Tenth

  Circuit “ha[s] not yet squarely addressed whether a facial challenge to the

  constitutionality of a statute” is jurisdictional); United States v. Rangel-

  Hernandez, 597 F. App’x 553, 554 (10th Cir. 2015) (unpublished) (same).


  1154. For this observation, we pointed to United States v. Williams, 341
  U.S. 58 (1951). There the Supreme Court stated:

                 Where a federal court has power, as here, to proceed to a
         determination on the merits, that is jurisdiction of the
         proceedings. The District Court has jurisdiction. Though the trial
         court or an appellate court may conclude that the statute is
         wholly unconstitutional, . . . , it has proceeded with jurisdiction
         . . . .

  Id. at 68–69 (footnote omitted).

                                        109
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022    Page: 110



         But even before deciding DeVaughn, we had implied in United States

  v. Fox, 573 F.3d 1050, 1052 n.1 (10th Cir. 2009), that a challenge to the

  constitutionality of a criminal statute isn’t jurisdictional. There the

  defendant had pleaded guilty to possession of a firearm after a felony

  conviction. Id. at 1051–52. In pleading guilty, the defendant reserved his

  right to appeal based on a treaty right. Id. at 1052 n.1. On appeal, the

  defendant argued for the first time that the criminal statute violated the

  Constitution. Id. We held that in pleading guilty, the defendant had waived

  all “non-jurisdictional challenges” other than the one involving a treaty

  right. Id.

         For the sake of argument, we can assume that our precedents in

  DeVaughn and Fox didn’t decide whether facial challenges are

  jurisdictional or nonjurisdictional. So we must decide this issue,

  considering the case law from other circuits and the Defendants’ manner of

  presenting the constitutional challenge.

         Outside our circuit, courts are divided. The First, Second, Sixth, and

  D.C. Circuits have held that facial constitutional challenges are non-

  jurisdictional. See United States v. Rios-Rivera, 913 F.3d 38, 43 (1st Cir.

  2019) (noting that jurisdiction wasn’t implicated by a defendant’s

  challenges to Congress’s constitutional authority to enact the statute of

  conviction); United States v. Le, 902 F.3d 104, 109 (2d Cir. 2018)

  (rejecting a defendant’s characterization of his facial constitutional

                                        110
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 111



  challenge to the statute of conviction as jurisdictional); United States v.

  Bacon, 884 F.3d 605, 609 (6th Cir. 2018) (“[I]f Congress acts outside the

  scope of its authority under the Commerce Clause when enacting

  legislation, the validity of the statute is implicated, not the authority of the

  federal courts to adjudicate prosecution of offenses proscribed by the

  statute.”); United States v. Baucum, 80 F.3d 539, 540 (D.C. Cir. 1996) (per

  curiam) (“[W]e find that the weight of the precedent, as well as prudential

  considerations, counsel toward treating facial constitutional challenges to

  presumptively valid statutes as nonjurisdictional.”).

         In contrast, the Third, Seventh, Eighth, Ninth, and Eleventh Circuits

  have held that facial constitutional challenges are jurisdictional. See

  United States v. Rodia, 194 F.3d 465, 469 (3d Cir. 1999) (concluding that a

  facial challenge under the Commerce Clause “goes to the jurisdiction of

  the District Court”); United States v. Phillips, 645 F.3d 859, 863 (7th Cir.

  2011) (stating that “a facial attack on a statute’s constitutionality is

  jurisdictional”); United States v. Seay, 620 F.3d 919, 922, 922 n.3 (8th Cir.

  2010) (“We have previously held that . . . facial attacks are jurisdictional

  in nature.”); United States v. Johnston, 199 F.3d 1015, 1019 n.3 (9th Cir.

  1999) (noting that the Ninth Circuit regards facial constitutional challenges

  to statutes as jurisdictional); United States v. Saac, 632 F.3d 1203, 1208

  (11th Cir. 2011) (“The constitutionality of . . . the statute under which

  defendants were convicted, is a jurisdictional issue.”).

                                        111
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 112



         The logic of the First, Second, Sixth, and D.C. Circuits aligns more

  closely with our reasoning in United States v. DeVaughn. See pp. 108–109,

  above. In DeVaughn, we reasoned that the constitutional challenge to a

  criminal statute was not jurisdictional because

              jurisdiction involves a court’s power to adjudicate a case and

              deciding the constitutionality of a statute “is squarely within
               the power of the federal courts.”

  694 F.3d at 1153–54. This reasoning applies to facial challenges as well as

  to as-applied challenges, for district courts have the power to act

  regardless of whether a constitutional challenge is facial or as applied. “If

  a challenge to the constitutionality of an underlying criminal statute

  always implicated subject-matter jurisdiction, then federal courts, having

  an obligation to address jurisdictional questions sua sponte, would have to

  assure themselves of a statute’s validity as a threshold matter in any case.

  This requirement would run afoul of Supreme Court precedent declining to

  address constitutional questions not put at issue by the parties.” United

  States v. Baucum, 80 F.3d 539, 541 (D.C. Cir. 1996) (per curiam).

         We can consider not only the logic of DeVaughn but also how the

  Defendants raised the issue. In his motion to dismiss, Mr. Garcia made

  three distinct arguments: (1) VICAR’s position clause is facially

  unconstitutional, (2) the position clause is unconstitutional as applied, and

  (3) the district court lacked subject-matter jurisdiction. Supp. R. vol. 1, at


                                        112
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 113



  620–40. Mr. Baca, Mr. Herrera, and Mr. Sanchez asked for leave to join

  this motion with its three distinct arguments. 26 By seeking to adopt Mr.

  Garcia’s formulation of the issues, Mr. Baca, Mr. Herrera, and Mr. Sanchez

  implicitly treated the jurisdictional challenge separately from the

  constitutional challenges. So in district court, the Defendants challenged

  the constitutionality of the position clause without addressing jurisdiction.

         Based on the case law and the Defendants’ presentation in district

  court, we don’t regard the constitutional challenge as jurisdictional. The

  challenge instead rested on a defect in the indictment, which the

  Defendants needed to raise in a timely pretrial motion or to show good

  cause.

         B.    The Defendants failed to raise the constitutional challenge
               in a timely pretrial motion.

         Despite that obligation, the Defendants didn’t file a pretrial motion

  on the constitutionality of VICAR’s position clause. The Defendants thus

  waived the constitutional issue.

         Mr. Herrera argues that even if he and his codefendants had waived

  the argument, the government “waived the waiver” by failing to argue in

  district court that the Defendants needed to raise the issue in a pretrial



  26
        In challenging subject-matter jurisdiction, Mr. Garcia referred
  broadly to “many of the same reasons” discussed in his constitutional
  challenges. Supp. R. vol. 1, at 638.

                                       113
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 114



  motion. We disagree. The Defendants never submitted a document with the

  constitutional challenge, so the government had no chance to respond in

  writing. Without a chance to address the issue, the government couldn’t

  have “waived the waiver.” See Fed. R. Crim. P. 51(b) (“If a party does not

  have an opportunity to object to a ruling . . . the absence of an objection

  does not later prejudice that party.”).

         The Defendants disagree, pointing to oral argument in district court.

  The oral argument involved many pending motions involving over twenty

  defendants. By the time of this oral argument, Mr. Sanchez and Mr.

  Herrera had already finished briefing their post-judgment motions. These

  briefs had contained no mention of the Commerce Clause.

         But another defendant, Mr. Arturo Garcia, had orally moved to

  dismiss his indictment, challenging the constitutionality of VICAR’s

  position clause. 27 The district court denied the motion in a 17-page order.

  Months later, Mr. Garcia filed a renewed motion and supporting brief,

  arguing that (1) VICAR’s position clause was unconstitutional both

  facially and as applied and (2) the district court lacked subject-matter

  jurisdiction. The district court conducted oral argument.

         At oral argument, Mr. Garcia urged reconsideration of his challenge

  as applied to his indictment. The court asked the attorneys for the other


  27
       His VICAR charge involved the murder of another inmate, Freddie
  Sanchez.
                                       114
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 115



  defendants if they were joining this motion. Nothing was said by counsel

  for Mr. Herrera, Mr. Sanchez, or Mr. Baca.

         The government and Mr. Garcia then argued their positions. Upon

  completion of the oral argument, Mr. Herrera, Mr. Sanchez, and Mr. Baca

  finally asked permission to join the motion:

         Ms. Jacks:         Your Honor, I never understood this issue
                            until this morning. And I join the arguments
                            on it. We had not joined, and I’d ask the
                            Court’s permission to join [the motion by Mr.
                            Garcia’s attorney] on behalf of Mr. Sanchez.

         Mr. Lowry:         Same for Mr. Baca.

         Ms. Bhalla:        Same for Mr. Herrera as well.

  R. vol. 5, at 5943.

         The district court then explained its inclination “to deny [Mr.

  Garcia’s] motion” without

              addressing the Defendants’ request or

              allowing the government to respond to the Defendants’ request
               for permission to join Mr. Garcia’s oral motion to reconsider.

  The court issued a written order denying Mr. Garcia’s motion, mentioning

  in a footnote that Mr. Sanchez and Mr. Herrera had joined the motion.

  United States v. DeLeon, 2020 WL 353856, at *16 n.10 (D. N.M. Jan. 21,

  2020) (unpublished). 28


  28
       In this footnote, the court didn’t mention Mr. Baca’s intent to join
  the motion. But the court elsewhere acknowledged Mr. Baca’s request to

                                        115
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 116



         The Defendants argue that the government “waived the waiver” by

  failing to orally object to the request for permission to join Mr. Garcia’s

  motion. But the court never gave the government a chance to object. See

  Lovinger v. Cir. Court, 845 F.2d 739, 744–45 (7th Cir. 1988) (stating that

  the defendant did not waive an objection by declining to interrupt the

  judge “in the few moments between the surprise mistrial declaration and

  the judge's departure from the courtroom”); United States v. Rodriguez,

  938 F.2d 319, 321 n.3 (1st Cir. 1991) (concluding that the government did

  not waive an appellate challenge by failing to object when the district

  court adjourned right after ruling). Without a chance to object, the

  government couldn’t have waived an argument as to the need for a pretrial

  motion.

                                       * * *

         Because the Defendants have not preserved their argument under the

  Commerce Clause or urged good cause, we decline to consider the

  constitutional challenge. See United States v. Bowline, 917 F.3d 1227,

  1237 (10th Cir. 2019) (“[W]e will not review an untimely Rule 12

  argument absent good cause.”).




  join the motion. United States v. DeLeon, 2020 WL 353856, at *42 (D.
  N.M. Jan. 21, 2020) (unpublished).
                                       116
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 117



  8.     Defendant Herrera: The district court didn’t prevent a full and
         fair defense by prohibiting Mr. Herrera from impeaching his own
         out-of-court statements.

         Mr. Herrera argues that the district court prevented a full and fair

  defense. This argument stems from Billy Cordova’s testimony that Mr.

  Herrera had boasted about calling the “hit” on Mr. Molina. To counter this

  testimony, Mr. Herrera wanted to use his own recorded statements denying

  involvement in the Molina murder. The district court responded that Mr.

  Herrera could use his prior recorded statements only if he were to testify.

  He declined to testify and argues that he should have been allowed to play

  the recordings anyway.

         A.    Mr. Herrera preserved this challenge, so we apply the
               abuse-of-discretion standard.

         The government argues that Mr. Herrera did not preserve this

  argument. We disagree.

         (1)   Preservation didn’t require Mr. Herrera to make an offer of
               proof.

         The government denies preservation based on Mr. Herrera’s failure to

  make an offer of proof. An offer of proof is usually required to preserve a

  challenge to the exclusion of evidence. Fed. R. Evid. 103. But an offer of

  proof is unnecessary when the “substance was apparent from the context.”

  Fed. R. Evid. 103(a)(2); see United States v. Roach, 896 F.3d 1185, 1192

  (10th Cir. 2018) (stating that no offer of proof is required when “the

  context in which evidence is offered makes clear the reason for the

                                        117
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 118



  proffer” (quoting United States v. Martinez, 776 F.2d 1481, 1485 (10th Cir.

  1985))).

         Mr. Herrera preserved his argument because the contents of his

  statements were “apparent from the context.” Fed. R. Evid. 103(a)(2).

  When the district court ruled, it obviously recognized that Mr. Herrera had

  wanted to counter Mr. Cordova’s testimony with the recorded statements.

  For example, Mr. Herrera said in a recording that he’d not participated in

  the Molina murder. The district court listened to this recording and

  discussed its admissibility. So the district court knew what Mr. Herrera

  wanted to present and recognized his argument for admissibility.

         (2)   The ruling was definitive.

         The government also argues that the district court didn’t make a

  definitive ruling to exclude the proposed statements. We disagree, for the

  ruling left no room for uncertainty:

         [Y]ou can’t get -- use contradictory statements of Herrera to
         impeach Herrera . . . .

         I think I’ve explained that in a prior opinion, that it’s not an 806
         issue. But you can impeach, but you've got to have a prior
         inconsistent statement . . . .

         Just so we’re clear. I’m not saying you can’t impeach Mr.
         Archuleta. Where I think I’m shutting you down right at the
         moment is impeaching Mr. Herrera through Mr. Archuleta.

  R. vol. 5, at 9604–606. This ruling was definitive.




                                         118
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 119



         B.    The district court did not abuse its discretion in excluding
               Mr. Herrera’s out-of-court statements.

         Because Mr. Herrera preserved the issue, we consider whether the

  district court abused its discretion. United States v. Gutierrez de Lopez,

  761 F.3d 1123, 1132 (10th Cir. 2014). We conclude that the district court

  acted within its discretion when excluding the evidence under Federal

  Rules of Evidence 801 and 806. These rules address the admissibility of

  out-of-court statements. Rule 806 provides that when an out-of-court

  statement is admitted under Rule 801(d)(2)(C), (D), or (E), 29 another party

  may attack the declarant’s credibility and support the attack with “any




  29
        Federal Rule of Evidence 801(d)(2) defines an out-of-court statement
  by an opposing party as non-hearsay when

         [t]he statement is offered against an opposing party and:

         (A)   was made by the party in an individual or representative
               capacity;

         (B)   is one the party manifested that it adopted or believed to
               be true;

         (C)   was made by a person whom the party authorized to make
               a statement on the subject;

         (D)   was made by the party’s agent or employee on a matter
               within the scope of that relationship while it existed; or

         (E)   was made by the party’s coconspirator during and in
               furtherance of the conspiracy.

  Fed. R. Evid. 801(d)(2).
                                       119
Appellate Case: 19-2126   Document: 010110759758     Date Filed: 10/27/2022   Page: 120



  evidence that would be admissible for those purposes if the declarant had

  testified as a witness.” Fed. R. Evid. 806.

         Mr. Herrera argues that Rule 806 covered the government’s use of his

  own alleged statement to Mr. Cordova. That statement would constitute an

  admission of a party opponent, which is governed by Federal Rule of

  Evidence 801(d)(2)(A). This rule doesn’t fall within the provisions listed

  in Rule 806.

         Though Rule 806 doesn’t expressly cover statements by party

  opponents, Mr. Herrera urges a broad interpretation of Rule 806 because of

  a defendant’s constitutional right to present a full and fair defense. But

  Rule 806 should be interpreted as written.

         The starting point is the text itself. Rule 806 is clear: it applies to

  hearsay statements or statements admitted under Rule 801(d)(2)(C), (D),

  and (E). Because the rule includes a list of relevant statutory provisions,

  the negative-implication canon applies. Under this canon, “the expression

  of one item of an associated group or series excludes another left

  unmentioned.” Navajo Nation v. Dalley, 896 F.3d 1196, 1213 (10th Cir.

  2018) (cleaned up). So Rule 806’s inclusion of subsections (C), (D), and

  (E) appears to imply the exclusion of subsection (A), the provision

  governing an admission of a party opponent.

         Mr. Herrera argues that this interpretation of Rule 806 would prevent

  him from advancing a full and fair defense. For this argument, Mr. Herrera

                                         120
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 121



  points to Rule 806’s advisory committee notes and legislative history. The

  Senate’s report on Rule 806 notes that the Committee on the Judiciary

  “considered it unnecessary to include statements contained in rule

  801(d)(2)(A) and (B)—the statement by the party-opponent himself or the

  statement of which he has manifested his adoption—because the credibility

  of the party-opponent is always subject to an attack on his credibility.”

  Sen. Rep. 93-1277, 1974 U.S.C.C.A.N. 7051, 7075 n.27. But when the

  statutory text is unambiguous, we need not rely on legislative history. See

  Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568 (2005)

  (“Extrinsic materials have a role in statutory interpretation only to the

  extent they shed a reliable light on the enacting Legislature's

  understanding of otherwise ambiguous terms.” (emphasis added)). In our

  view, Rule 806 is unambiguous.

         Mr. Herrera points to First and Seventh Circuit opinions, which say

  that a non-testifying defendant’s out-of-court statement may be admissible

  for impeachment purposes under Rule 806. See United States v. Shay, 57

  F.3d 126, 131–32 (1st Cir. 1995) (noting that there is no “categorical

  exclusion” of a non-testifying defendant’s out-of-court statements admitted

  under Rule 801(d)(2)(A)); United States v. Dent, 984 F.2d 1453, 1460 (7th

  Cir. 1993) (noting that the defendant’s “unusual argument in favor of

  impeaching defendant’s own admission and credibility is possible under

  Rule 806”).

                                       121
Appellate Case: 19-2126   Document: 010110759758    Date Filed: 10/27/2022   Page: 122



         These opinions are neither precedential nor applicable. They

  involved the use of an out-of-court statement for impeachment, not for its

  truth. Even the Seventh Circuit has noted that its broad reading of Rule

  806 does not apply when a party is seeking to circumvent the hearsay rules.

  For example, in United States v. Faruki, 803 F.3d 847 (7th Cir. 2015), the

  Seventh Circuit rejected the defendant’s effort to use his own prior

  exculpatory statements. Id. at 856. The court explained that introduction of

  the other statements wasn’t necessary to contextualize the admitted part of

  his conversation, so the district court did not abuse its discretion in

  “exclud[ing] any prior out-of-court statements by [the defendant] offered

  to prove that [he] had been truthful in speaking with [the government

  witness].” Id.

         Here the district court provided a similar explanation:

         THE COURT: But I do think in that situation you would be trying
         to get it in for the truth of the matter. You want the jury to hear
         that Mr. Herrera is denying participation in that.

         MS. BHALLA: I think it depends on how he answers the
         questions, if that’s fair. I mean, I think if we ask the witness,
         “Isn't it true that he also told you he had nothing do with it,” and
         he says, “No,” I think we get to go there.

         THE COURT: Yeah, but I don’t think you better be asking that
         sort of question if we know the answer is going to be yes. So you
         just can’t elicit your own client’s out-of-court statement. The
         question would be objectionable. I wouldn’t let the witness
         answer it. So you’re not going to get to impeach him with it.

  R. vol. 5, at 8603.


                                         122
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 123



         The district court reasoned that Mr. Herrera could not use his own

  out-of-court statements to prove the truth of the matter asserted. And even

  now, Mr. Herrera doesn’t challenge this part of the district court’s

  explanation. That explanation rests on Rule 806’s narrow scope: The rule

  addresses only the use of an out-of-court statement to attack the

  declarant’s credibility, not to prove the truth of something else that the

  declarant had said out-of-court. So the court would have acted within its

  discretion even if Mr. Herrera could have used his recorded statements to

  impeach Mr. Cordova.

  9.     All defendants: No cumulative error occurred.

         The Defendants argue that even if the district court had not

  committed an individual error, the cumulative-error doctrine would warrant

  a new trial. “Cumulative error is present when the ‘cumulative effect of

  two or more individually harmless errors has the potential to prejudice a

  defendant to the same extent as a single reversible error.’” Workman v.

  Mullin, 342 F.3d 1100, 1116 (10th Cir. 2003) (quoting Duckett v. Mullin,

  306 F.3d 982, 992 (10th Cir. 2002)). In assessing the possibility of

  cumulative error, we can “consider [only] actual errors in determining

  whether the defendant’s right to a fair trial was violated.” Id.; see United

  States v. Rivera, 900 F.2d 1462, 1471 (10th Cir. 1990) (en banc) (“[A]




                                       123
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 124



  cumulative-error analysis should evaluate only the effect of matters

  determined to be error, not the cumulative effect of non-errors.”).

         We have concluded that the district court did not err on most of the

  issues. We’ve addressed harmless error only when we assumed that the

  district court should have excluded evidence of a murder in 1989. See Part

  3(C), above. With that assumed error, we also consider suppressed material

  that we’ve considered immaterial. See Cargle v. Mullin, 317 F.3d 1196,

  1207 (10th Cir. 2003) (stating that the analysis on cumulative error should

  include Brady errors that “have been individually denied for insufficient

  prejudice”). The only such material was Mr. Rodriguez’s recorded phone

  call to his mother. See Part 2(D), above.

         Even when the evidence is combined, our confidence in the outcome

  isn’t undermined by (1) the introduction of evidence regarding the 1989

  murder and (2) the assumed suppression of Mr. Rodriguez’s recorded

  phone call. Both items affected mainly Mr. Baca, with only indirect effects

  on Mr. Herrera and Mr. Sanchez.

         For Mr. Baca, the Rodriguez recording would have provided little

  help. Even without the recording, Mr. Baca proved that Mr. Rodriguez had

  told the FBI that he thought that Mr. Baca would have stopped the Molina

  murder if he’d been at the Las Cruces prison. See Part 2(D)(1), above. Mr.

  Rodriguez’s statement to his mother was consistent with what he’d told the

  FBI. See id.

                                       124
Appellate Case: 19-2126   Document: 010110759758   Date Filed: 10/27/2022   Page: 125



         At the same time, Mr. Baca didn’t deny that he had committed

  murders in the past. For example, the government presented evidence

  (without objection) that Mr. Baca had ordered the murder or assault of

  three other inmates in the 1990s and 2000s. See p. 54, above.

         Even when we combine the introduction of evidence as to the 1989

  murder and assumed suppression of the Rodriguez recording, we remain

  confident that the outcome would have been the same. See Johnson v.

  Carpenter, 918 F.3d 895, 909 (10th Cir. 2019) (rejecting a claim of

  cumulative error based on our confidence that the sentence “would have

  remained the same” after “combining the prejudice resulting from . . . three

  presumed errors”). So we reject the argument involving cumulative error.

  10.    Conclusion

         We affirm. The government’s delay in producing information did not

  create a denial of due process. Nor did the district court commit reversible

  error in denying severance, in allowing evidence of prior bad acts, in

  declining to continue the trials, or in excluding Mr. Herrera’s recordings.

  And the Defendants waived their constitutional challenge to VICAR’s

  position clause by failing to address the issue in a pretrial motion. Finally,

  the district court did not commit cumulative errors.




                                       125